Citation Nr: 0319054	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  94-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an upper 
gastrointestinal bulb disorder.

2.  Entitlement to service connection for chronic 
prostatitis.

3.  Entitlement to service connection for residuals of a 
bladder injury.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for rupture and strain 
of the left testicle.

7.  Entitlement to service connection for a circulatory 
disorder of the legs and feet.

8.  Entitlement to service connection for residuals of muscle 
strain and cartilage injury of the stomach, heart and chest.

9.  Entitlement to service connection for hiatal hernia.

10.  Entitlement to service connection for left leg and groin 
disability, to include varicose veins.

11.  Entitlement to service connection for residuals of 
broken ribs.

12. Entitlement to service connection for rheumatoid 
arthritis.

13. Entitlement to service connection for nonarticular 
rheumatism, fibrositis and fibromyositis.

14.  Entitlement to service connection for ankylosing 
spondylitis.

15.  Entitlement to an initial disability rating in excess of 
10 percent for somatization disorder.

16.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

17.  Entitlement to an increased rating for chronic strain of 
the dorsal segment of the spine, currently evaluated as 10 
percent disabling.

18.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1980.

This appeal arises from the January 1994 rating decision of 
the Huntington, West Virginia, Regional Office (RO), which 
denied service connection for an upper gastrointestinal bulb; 
chronic prostatitis; residuals of a bladder injury; a 
psychiatric disorder to include anxiety; flat feet; 
hypertension; rupture and strain of the left testicle; a 
circulatory disorder of the legs and feet; residuals of an 
injury to the right ankle, right knee and the right thigh, 
including tendinitis and cartilage damage; residuals muscle 
strain and cartilage injury of the stomach, heart and chest; 
hiatal hernia; left leg and groin disability to include 
varicose veins; a low back disorder with arthritis; an upper 
back condition and neck spasm; residuals of an injury to the 
right leg and hip with arthritis; and residuals of broken 
ribs.  The January 1994 decision also found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for residuals of an injury to the left 
shoulder and denied a rating greater than 10 percent for 
chronic strain of the dorsal spine and a compensable rating 
for left knee disability, status post meniscectomy.  The 
appeal also arises from the February 1994 rating decision 
which denied service connection for rheumatoid arthritis; 
nonarticular rheumatism, fibrositis and fibromyositis; 
ankylosing spondylitis; and an aneurysm of the abdominal 
aorta.  The veteran filed timely appeals to these adverse 
determinations.

By a rating action in March 1998, a 10 percent evaluation was 
assigned for left knee disability, on the basis of 
degenerative arthritis with limitation of motion.  The RO 
provided the veteran with a supplemental statement of the 
case addressing the law and regulations pertaining to 
evaluation on the basis of arthritis with limitation of leg 
motion, and he expressed his desire to continue his appeal 
for an increased rating for left knee disability.

The veteran testified at a Travel Board hearing at the RO in 
June 1996 before Steven L. Cohn, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The case was previously before the Board in March 1997, at 
which time it was remanded for further evidentiary 
development.  The record shows that in accordance with the 
veteran's wishes, and the directives of the Board's remand, 
the RO made specific requests for additional service medical 
records from Balboa Hospital and March Air Force Base, 
neither of which was able to provide any additional pertinent 
medical evidence.

The veteran's claims were then returned to the Board, which 
issued a decision in this case in October 1998.  This 
decision was subsequently vacated and remanded by the United 
States Court of Appeals for Veterans Claims (Court) in an 
order dated in January 2001, following the filing of a joint 
motion for remand by the appellant and the Secretary of VA 
earlier that same month.  This motion was filed, and 
subsequently granted, in order to ensure compliance with a 
new statute, the Veterans Claims Assistance Act of 2000, 
which became law during the pendency of the veteran's appeal 
before the Court.  

Following this Court remand, the Board again issued a 
decision and remand in this case in November 2001.  On that 
same day, the Board also issued a second decision denying the 
veteran's claim for an initial disability rating in excess of 
10 percent for his service-connected somatization disorder.  
The veteran appealed both of these decisions to the Court.  
It appears that the Court took jurisdiction over both of 
these Board decisions as a single appeal before the Court.

In December 2002, the Court issued an order granting the 
Appellee's Motion for Remand and to Stay Proceedings the 
Court, and vacated and remanded those portions of the 
November 2001 Board decisions which were before the Court.  
The Court issued this order in order to allow the Board to 
address and remedy a failure to discuss the amended duty to 
notify under the VCAA.  This duty requires that VA notify a 
claimant of any information or evidence necessary to 
substantiate a claim and which portions of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant under the provisions of the VCAA.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 
(2002).  As will be discussed in detail below, the Board 
finds that this duty to notify has been fully satisfied, and 
that appellate review of the veteran's claims is now proper.

The Board observes that in its November 2001 decision and 
remand, the Board remanded the veteran's claims for service 
connection for residuals of an injury to the right ankle, 
right knee and right thigh, to include cartilage damage and 
tendinitis, service connection for a low back disorder with 
arthritis, service connection for an upper back condition and 
neck spasm, service connection for residuals of an injury to 
the right leg and hip with arthritis, and service connection 
for an aneurysm of the abdominal aorta.  The Board also 
referred back to the RO the issue of service connection for a 
ventral hernia for initial RO adjudication of this claim.  In 
its December 2002 order, the Court specifically stated that 
it was only vacating and remanding "those portions of the 
November 2001 BVA decision presently before the Court."  The 
Court then clarified that those issues which had been 
remanded by the Board in its November 2001 decision and 
remand were not considered to be "before the Court," such 
that its order did not affect any of the issues remanded (or 
referred) to the RO by the Board.  It appears that the RO is 
still obtaining additional evidence and performing additional 
adjudication as to these issues.  In any case, none of these 
issues has been recertified to the Board for appellate 
review.  As that portion of the Board's November 2001 
decision and remand which addressed these issues remains in 
full force and effect, those issues are not before the Board 
at this time.

After reviewing the veteran's claims file, the Board notes 
that several items of evidence with potential relevance to 
some of the issue on appeal were received by the VA 
subsequent to the issuance of the most recent supplemental 
statement of the case (SSOC) regarding the issues on appeal 
in March 1998 (with the exception of the issue of entitlement 
to an initial disability rating in excess of 10 percent for 
somatization disorder, for which a separate statement of the 
case (SOC) was issued in September 2000).  However, it does 
not appear that this newly-submitted evidence has been 
considered in a subsequent SSOC.  The Board observes that 
this evidence, which includes VA outpatient treatment notes, 
examination reports,        x-rays, bone scans, and 
ultrasounds, appears to be at least potentially relevant to 
the veteran's claims of entitlement to service connection for 
a circulatory disorder of the legs and feet, entitlement to 
service connection for rheumatoid arthritis, entitlement to 
service connection for nonarticular rheumatism, fibrositis 
and fibromyositis, entitlement to service connection for 
ankylosing spondylitis, entitlement to an initial disability 
rating in excess of 10 percent for somatization disorder, 
entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling, 
entitlement to an increased rating for chronic strain of the 
dorsal segment of the spine, currently evaluated as 10 
percent disabling, and whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
left shoulder disorder.  No new evidence has been submitted 
or received with regard to the remaining ten issues.

Where, as in this case, additional pertinent evidence is 
received after a statement of the case has been issued, "[a] 
Supplemental Statement of the Case...will be furnished to 
appellant and his or her representative."  38 C.F.R. § 19.31 
(2002); see also 38 U.S.C.A. § 7105(d) (West 2002).  As a 
consequence, the Board determines that the affected issues 
must be remanded for correction of this procedural defect in 
accordance with 38 C.F.R. § 19.31.  See 38 C.F.R. § 19.9 
(2002); see also Disabled American Veterans et. al. v. 
Principi, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003) 
(holding that significant portions of the Board's new 
procedures for internal development of claims, which allowed 
for initial Board consideration of newly-obtained evidence 
without prior referral to the RO, were invalid).  

Therefore, the issues of entitlement to service connection 
for a circulatory disorder of the legs and feet, entitlement 
to service connection for rheumatoid arthritis, entitlement 
to service connection for nonarticular rheumatism, fibrositis 
and fibromyositis, entitlement to service connection for 
ankylosing spondylitis, entitlement to an initial disability 
rating in excess of 10 percent for somatization disorder, 
entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling, 
entitlement to an increased rating for chronic strain of the 
dorsal segment of the spine, currently evaluated as 10 
percent disabling, and whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
left shoulder disorder will be addressed in the REMAND 
section immediately following this decision.

The Board notes that in May 2003, following the issuance of 
the order by the Court which vacated and remanded much of the 
Board's prior November 2001 decisions, the veteran submitted 
a Motion for Advancement on the Docket pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2002).  In May 2003, the undersigned Veterans Law Judge 
issued a ruling denying the veteran's motion, finding that 
his situation did not meet any of the strict criteria set 
forth by law for granting such a motion.  The veteran's case 
is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  There is no competent evidence indicating that the 
veteran currently suffers from an upper gastrointestinal bulb 
disorder which is etiologically related to service.

3.  There is no competent evidence indicating that the 
veteran currently suffers from chronic prostatitis which is 
etiologically related to service.

4.  There is no competent medical evidence indicating that 
the veteran currently suffers from residuals of a bladder 
injury.

5. There is no competent medical evidence indicating that the 
veteran currently suffers from flat feet.

6.  There is no competent medical evidence indicating that 
the veteran currently suffers from hypertension.

7.  There is no competent medical evidence indicating that 
the veteran currently suffers from a rupture and strain of 
the left testicle.

8.  There is no competent medical evidence indicating that 
the veteran currently suffers from residuals of a muscle 
strain and cartilage injury of the stomach, heart and chest.

9.  There is no competent evidence indicating that the 
veteran currently suffers from a hiatal hernia which is 
etiologically related to service.

10.  There is no competent evidence indicating that the 
veteran currently suffers from a left leg and groin 
disability, to include varicose veins, which is etiologically 
related to service.

11.  There is no competent medical evidence indicating that 
the veteran currently suffers from residuals of broken ribs.





CONCLUSIONS OF LAW

1.  An upper gastrointestinal bulb disorder was neither 
incurred in nor aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159, 3.303 (2002).

2.  Chronic prostatitis was neither incurred in nor 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 1991); 38 C.F.R. § 3.303 
(2001).

3.  Residuals of a bladder injury were neither incurred in 
nor aggravated by the veteran's military service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2001).

4.  Flat feet were neither incurred in nor aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. § 3.303 (2001).

5.  Hypertension was neither incurred in nor aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. § 3.303 (2001).

6.  A rupture and strain of the left testicle was neither 
incurred in nor aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2001).

7.  Residuals of a muscle strain and cartilage injury of the 
stomach, heart and chest were neither incurred in nor 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 1991); 38 C.F.R. § 3.303 
(2001).

8.  A hiatal hernia was neither incurred in nor aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. § 3.303 (2001).

9.  A left leg and groin disability, to include varicose 
veins, was neither incurred in nor aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. § 3.303 (2001).

10.  Residuals of broken ribs were neither incurred in nor 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 1991); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  The 
Board concludes that discussions as contained in the initial 
rating decisions, in the statements of the case (SOCs), in 
the supplemental statements of the case (SSOCs), in the Board 
decision dated in October 1998 (since vacated by the Court), 
in the two Board decisions dated in November 2001 (since 
vacated by the Court), during the course of hearings before 
an RO hearing officer in June 1994 and in February 1995 and 
before the undersigned Veterans Law Judge in June 1996,  and 
in correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in November 2002, the RO provided the 
veteran with detailed information about the new rights 
provided to him under the VCAA.  The RO described the 
evidence needed to establish the veteran's claims, and 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The RO informed 
the veteran that it was his responsibility to provide the 
names and addresses of persons, agencies, or companies which 
possessed records which he believed would be relevant to his 
claims, and that, in the case of medical records, he needed 
to also identify the condition for which he was treated.  The 
RO enclosed multiple VA Forms 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, which the RO advised the veteran to complete and 
return to the RO in order to allow VA to request private 
medical records on his behalf.  The RO advised the veteran 
that VA would help him to obtain VA medical records, 
employment records, and records from other Federal agencies.  
He was advised that he needed to provide VA with enough 
information about these records so that VA could request them 
form the agency or person who had them.  The RO advised the 
veteran that he could send information describing additional 
evidence or the evidence itself to the RO, and that if he had 
no evidence to submit or had already informed VA or all 
medical treatment reports, he should so inform VA.  As noted 
earlier, in a response to this letter from the veteran 
received by VA in November 2002, the veteran stated that he 
had already submitted "all medical records of merit" 
relevant to his claims, save for the report of a VA x-ray 
taken in October 2002 and the report of a bone scan scheduled 
to take place in November 2002.  Both of these items of 
evidence were subsequently requested by VA and have been 
associated with the veteran's claims file (as will be 
discussed in the REMAND section immediately following this 
decision, since the RO has not yet had an opportunity to 
consider this recent additional evidence, those issues which 
could potentially be affected by consideration of this 
evidence will be REMANDED to the RO for their initial 
review).  The Board finds, therefore, that such documents are 
in compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claims.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service clinical treatment records, VA treatment records and 
examination reports, including x-rays, bone scans, and 
reports of extensive physical and mental diagnostic testing, 
transcripts of personal hearing testimony given before two 
hearing officers at the RO and before the undersigned 
Veterans Law Judge, and numerous personal statements made by 
the veteran in support of his claims.  When the appellant 
testified before an RO hearing officer in June 1994 and in 
February 1995, and before the undersigned Veterans Law Judge 
in June 1996, the appellant and his representative were given 
notice of the evidence necessary to substantiate the claims.  
The duty to suggest evidence was met at the time of the 
hearings pursuant to 38 C.F.R. § 3.103 (2002).  Indeed, the 
RO made extensive efforts to obtain relevant records 
adequately identified by the appellant during several of 
these hearings, and, in fact, it appears that all evidence 
identified by the appellant relative to these claims has 
either been obtained and associated with the claims folder, 
or is unavailable.  Specifically, the RO has submitted no 
fewer than eight records requests to the National Personnel 
Records Center (NPRC), and the NPRC has clearly responded 
that all service medical records pertaining to the veteran 
have been forwarded to the RO.  The RO has also submitted 
multiple requests to sources including March Air Force Base 
and Balboa Naval Station, as well as requests to numerous 
private physicians for copies of their records.  The 
veteran's claims file contains several hundred photocopied 
pages of service medical records, including a photocopy of 
the veteran's October 8, 1980 separation examination report.  
The Board notes the veteran's contention, as set forth 
strongly and repeatedly in extensive correspondence to VA, 
Members of Congress, and other sources, that he believes that 
his service medical records are missing documents, have been 
altered by military or VA personnel, or are otherwise not the 
forms that he actually filled out, particularly as concerns 
his separation examination report.  However, the Board notes 
that the veteran was notified by the VA Office of General 
Counsel in a letter dated in October 1999 that the service 
medical records contained in his claims file are copies of 
official documents provided to VA by the military department, 
and appear to be both authentic and complete.  The Board thus 
finds that these officially maintained copies constitute the 
service medical records for the veteran in question, in the 
absence of any specific, credible evidence that they are 
fraudulent or have been tampered with.  In addition, multiple 
VA examinations were conducted, including examinations as 
recently as March 2000, and copies of all of these reports 
have been associated with the veteran's claims file.  Two 
hearing were conducted before the RO, as noted above, as well 
as a Travel Board hearing before the undersigned Board 
Member, and transcripts of the veteran's testimony have been 
placed in his claims file.  No additional pertinent evidence 
has been identified by the veteran, and the Board therefore 
finds that the record as it stands is complete and adequate 
for appellate review.  Therefore, the Board finds that there 
is no indication that there are any relevant outstanding 
medical records to be procured.  On the contrary, in a 
statement from the veteran received by VA in November 2002, 
the veteran informed VA that "I have already submitted to 
the C.O.V.A. and General Counsel all medical records of merit 
except for an x-ray taken October 29, 2002.  I am also 
scheduled for a bone scan this Nov. 12, 2002.  Both are from 
the VA Hospital in Huntington, WV.  My file has been updated 
with any and all records on a regular basis."  The 
referenced October 2002 VA x-ray and November 2002 VA bone 
scan were requested by VA and are now contained in the 
veteran's claims file.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Evidence relevant to the veteran's claims includes his 
service medical records.  A review of these records shows 
that the veteran was seen in March 1977 with complaints of 
tibial stress syndrome, shin splints, and arch pain.  X-rays 
of both tibias were negative at that time, and arch supports 
were issued.

In July 1977 the veteran was seen for complaints of pain in 
the right leg and hip, related to an accident in which a tire 
from a large truck had reportedly fallen on his abdomen and 
right leg.  Physical examination revealed tenderness of the 
right posterior ankle and lateral knee, with no decrease in 
right hip range of motion.  X-rays of the right knee, right 
ankle and lumbosacral spine revealed no significant 
abnormality.  The impression was sprain of the right ankle 
and knee.

In October and November 1977 the veteran was seen for 
complaints of backache, related to the July 1977 accident.  
Moderate paraspinous tenderness was noted with mild spasm 
over the sacrum.  Straight leg raising test was negative to 
100 degrees.  The assessment was minor low back pain 
secondary to sprain and strain of the lumbar spine.  
Following a course of physical therapy the veteran was 
hospitalized, and placed on bed rest and pain medication, 
without relief.  X-rays of the lumbosacral spine and sacro-
iliac joints were within normal limits.  The report of a 
mental health consultation obtained during this 
hospitalization stated the veteran was angry about hassling 
and ridicule by co-workers, as well as his treatment by an 
alcoholic step-father.  The mental health examiner's 
impression was adjustment reaction of adult life.  The 
recommendation was continued treatment for low back pain and 
psychotherapy offered to the veteran for support during a 
stressful job situation.  At the time of hospital discharge 
the final diagnosis was lumbosacral strain, and it was noted 
the veteran had not responded markedly to treatment.  A 
temporary physical profile was issued.

In July 1978 the veteran complained of back and hip problems.  
At that time he had full range of motion of the lower 
extremities without difficulty, and X-rays of the right femur 
revealed no significant abnormalities.

In January 1979 the veteran was seen for strain of the left 
knee incurred in a twisting injury while climbing down from a 
vehicle.  When the veteran underwent left lateral 
meniscectomy in February 1979 it was recorded that the 
precipitating injury was sustained when his right knee gave 
out.  During his convalescence the veteran complained of low 
back pain associated with his accident one year earlier. 
Lumbosacral x-rays revealed no significant abnormality.  
Approximately four weeks after knee surgery the veteran was 
doing well in outpatient exercise program, swimming 2 hours a 
day.  At that time he was discharged from physical therapy to 
a home program.

In May 1979 the veteran was seen for acute muscle spasm and 
tenderness to palpation, affecting the thoracic area, 
posteriorly.  Six days later he was hospitalized with 
complaints of low back pain since lifting a concrete slab.  
It was specifically noted that he had no leg pain, and no leg 
injury or shoulder injury was reported by the veteran.  
Neurologic was intact and x-ray examinations of the 
posterior, anterior and lateral chest were negative.  Relief 
was noted with cryotherapy.  After a three day period of 
hospitalization the veteran was considered improved with 
bedrest.  No medication or surgery was recommended at the 
time of discharge.  A clinical notation at the end of May 
1979 noted that back pain was improving and the veteran did 
not exhibit any signs or discomfort or pain in the back.  
There is no recorded reference to the earlier tire accident 
in July 1977 in this report.

The veteran underwent a course of physical therapy during 
June 1979 for thoracic back pain, with some improvement 
noted.  In July 1979 he was hospitalized for two days with a 
complaint of intermittent low back pain aggravated by 
swimming.  He indicated the pain radiated down into his 
abdominal area and up to his left arm.  On physical 
examination the abdomen was tender and there was paraspinous 
spasm in the areas of the thoracic and lumbar spines, with 
normal alignment.  X-rays of the thoracic and lumbar spine 
revealed no significant abnormalities.  The assessment was 
myofascial injury.  Continued physical therapy was planned. 

Later in July 1979 the veteran was seen for an episode of 
intense bilateral thoracic and lumbar paravertebral muscle 
pain.  At that time the examiner noted that there was "no 
history [of] trauma."  No complaints of shoulder pain were 
recorded.  He received injections of analgesic in the 
thoracic region with marked relief.  The assessment at that 
time was traumatic myofascitis with possible intercostal 
neuralgia versus strain with marked psychogenic overlay.

In August 1979 the veteran was seen in the emergency room 
with complaints of left sided numbness and tingling in the 
left arm.  At that time the examiner noted possible systolic 
apical murmur, and abnormal Electrocardiogram (EKG).  On the 
actual EKG record the summary was within normal limits.  The 
veteran also complained of left shoulder and back pain in 
August 1979, and stated that he had a history of a back and 
left shoulder injury 21/2 months earlier.  However, an August 
1979 x-ray of the left shoulder with weight bearing was 
reported to be normal.

Later in August 1979 marked improvement was noted with regard 
to the back, left side and neck problems, but the veteran 
reported residual pain when he got into certain positions.  
The examiner noted tenderness in the left paravertebral 
muscles at the T3-T6 level, and malalignment in the area of 
T8-T9.  The assessment was markedly improved as far as body 
movements in general walking.  Tenderness and spasms were 
noted in some focal areas compatible with local dysfunctional 
lesions.  The veteran was given injections of Xylocaine in 
the T3-T6 area.

The report of an orthopedic consultation conducted in August 
1979 indicated that the veteran had reportedly been injured 
during an accident four months earlier in which he was 
lifting a large rock weighing approximately 225 pounds, when 
his left knee buckled and he dropped the rock, experiencing 
pain in the left chest and back.  No right leg or left 
shoulder injury were reported.  Since the incident, the 
veteran reported spine pain, and pain in the mid lower chest, 
as well as shortness of breath, and weight loss.  He had been 
treated with local injections, manipulation and physical 
therapy, without favorable result.  Only medication relieved 
his pain.  On physical examination the veteran was very 
anxious.  He complained of pain in the xiphoid region.  The 
examiner noted limitation of expansion of the chest due to 
pain, and tenderness in the midaxillary line over the fifth 
rib, in the fifth and sixth innerspaces and particularly in 
the xiphoid region.  The impression was intercostal nerve 
compression syndrome involving the left fifth and sixth 
intercostal nerves, possibly due to rib fracture. X-rays of 
the left lower ribs were negative.  Complete relief was 
achieved with dorsal nerve block.  Still later in August 1979 
the veteran was seen for abdominal pain which was considered 
probably to be musculoskeletal pain, following an automobile 
accident.

Following the completion of a course of physical therapy in 
September 1979, the veteran was considered much improved.  In 
October 1979 he was seen for complaints referable to the left 
shoulder.  Objective examination indicated slight point 
tenderness at the fifth rib.  The assessment was axillary 
intercostal nerve compression.  He was successfully injected 
with anesthesia in the area of T4-T7 to numb the left 
intercostal nerves.  The veteran was seen one week later with 
pain in the subscapular area.  He reported his muscle strain 
to the low back in May 1979.  At that time it was noted that 
there was an apparent functional overlay.  The assessment was 
muscular pain.

Clinical records dated in November 1979 noted the veteran was 
doing better, but was still having difficulty with any 
lifting.  He was injected with analgesic in the area of T4-T7 
and treated with ice around each intercostal area.  On 
orthopedic consultation conducted in December 1979 it was 
noted the veteran had problems at the left costochondral 
junction, and may have a partial separation.  Inasmuch as the 
problem was not handled by orthopedics, a thoracic surgery 
consult was recommended at another facility, possibly at 
Travis or Balboa.

Records dated in January 1980 indicate the veteran was seen 
by the thoracic service.  It was recorded that he had twisted 
his torso after lifting and then dropping a heavy rock in May 
1979, reportedly sustaining a large contusion of the right 
thigh and fractured ribs, with pain in several areas of the 
left thorax.  The Board notes that the actual treatment 
records made following this May 1979 injury do not reference 
these alleged injuries, noting only back complaints.  At the 
time of the consultation his complaint was chronic pain in 
the region of the tip of the left scapula and left anterior 
thorax and clavicle.  There was no displacement of the ribs, 
cartilage or clavicle apparent, x- rays were within normal 
limits.  The impression was significant soft tissue trauma 
(baring muscles and ligaments) with residual musculoskeletal 
pain.  The examiner commented further that the problems would 
probably continue, but improve slowly over a number of years.  
Graduated exercises were recommended to restore muscles, as 
well as heat and Tylenol for pain.

Clinical reports state that the veteran presented to the 
emergency room in March 1980 with complaints of generalized 
back pain in the dorsal area, epigastric pain and pressure, 
as well as pressure in the arms and legs, and fatigue, with 
all symptoms worse within the preceding five days.  The 
veteran related that he had experienced spinal pain, back 
pain, mid dorsal chest pain, shortness of breath, and weight 
loss since sustaining an injury one year earlier, referring 
to the incident in which he had felt severe pain in his left 
chest and back after dropping a 225 pound rock.  It was noted 
that the veteran had been treated with numerous modalities, 
without favorable result and recently he had been seen at 
Balboa Hospital.  The veteran indicated his belief that the 
rock had injured his stomach, and also expressed the opinion 
that his stomach was upset by medication given for his other 
symptoms.  It was decided to hospitalize the veteran for 
definite diagnosis, and because of the presumed strong 
"psychogenic" overlay, in that the veteran could not get 
well.  On physical examination the veteran complained of some 
tenderness on palpation of the epigastric area.  
Neuromuscular examination was essentially normal, both 
sensory and motor, and hyperactive reflexes were noted.  
Musculoskeletal examination disclosed some loss of range of 
motion in the dorsal area with tenderness on palpation in the 
mid dorsal region. All other joints were reported to move 
without positive findings and the rest of the physical 
examination was essentially normal.  The provisional 
diagnosis was dorsal myositis with strong physiologic 
overlay, possible peptic ulcer.

At the time of his hospital discharge, approximately on week 
later, it was recorded that the veteran had presented to the 
emergency room with bizarre complaints of back pain, 
headache, neck pain, low back pain, and stomach pain.  X-ray 
examination, upper gastrointestinal (GI) series, and spinal 
studies, had failed to disclose any abnormality, or any gross 
pathology, and were all considered within normal limits.  
Laboratory tests were also without positive findings.  The 
veteran was afforded physiotherapy and medication for relief 
of his complaints of back pain and was considerably improved 
at discharge.  The final diagnosis on hospital discharge was 
chronic dorsal myositis.

In August 1980 the veteran was seen asking to speak to a 
doctor about a kidney infection.  He reported his history of 
a muscle injury in May 1979 when he twisted his torso while 
dropping a 200 pound rock.  He reported a muscle contusion of 
the right thigh and fractured ribs.  He expressed multiple 
complaints to include swelling of the throat and tongue with 
exercise, pain in the epigastric area with exercise, 
abdominal wall tenderness, dribbling of urine, and pain in 
the pelvis on urination.  It was noted that he had no bowel 
complaints or reflux symptoms (esophagus).  Objective 
examination disclosed tenderness in the left costochondral 
junction at the base, pain to palpation of the entire abdomen 
with no rebound and no masses.  There was no hernia and a 
normal prostate.  The assessment was suspect psychological 
related complaints.  May be malingering to get out of 
service.  However, since the problems related to an actual 
accident, a work up was begun for organic problems.

A radiographic report dated in September 1980 described the 
following results on upper gastrointestinal and small bowel 
follow through.  Fluoroscopic examination revealed no reflux, 
no hiatus hernia at the gastroesophageal junction.  The 
stomach was normal in size, shape and position. A deformed 
duodenal bulb was noted, possibly due to previous duodenal 
ulcer, but no actual gastrointestinal bulb disorder was 
noted.  The ulcer itself could not be identified in the 
duodenal bulb or in the duodenal loop.  The mucosa of the 
small bowel pattern appeared normal.  The report of a 
September 1980 retrograde cystogram and intravenous pyelogram 
indicated a small fibrotic scar at the left side of the 
bladder which could be extended by the large volume of 
contrast media.  The finding was considered most likely post- 
traumatic or chronic cystitis.  Intravenous pyelogram 
disclosed that both kidneys were normal in size, shape and 
position.  There was no delayed excretory function after 
injection of the contrast media.  The renal pelvis, calices, 
and both ureters appeared normal.  There was no retention on 
the post-voiding film.

When the veteran was seen later in September 1980 with 
multiple complaints the assessment was anxiety, and the 
examiner reported he saw no organic problems.   Progress 
notes dated still later in September 1980 reflect complaints 
of backache and dribbling.  Examination of the back was 
conducted with negative results.  A notation of maladjustment 
was entered.

On the veteran's Report of Medical History, completed by the 
veteran in October 1980, the veteran indicated that he 
suffered from a partially separated shoulder with broken 
ribs, a stiffness with pain in my shoulder at the neck all 
from the same lifting accident.  He also noted that he had 
had knee surgery in January or February 1979.  In the section 
reserved for the physician's summary and elaboration of all 
pertinent data, the examining physician stated the following:  
"Pt. states partially separated left shoulder being followed 
by March AFB, CA.  Eye trouble refers to glasses.  Frequent 
epistaxis.  Fx compressed cervicle [sic] discs, compressed 
1st, 5th and 6th intercostal nerves, 2o to lower back pain,, 
Oct 1979.  Left knee surgery, 1978."  The veteran denied any 
other significant  medical or surgical history.  The 
veteran's separation examination report, also dated in 
October 1980, indicates that all body systems were evaluated 
as "normal."  However, in the section reserved for notes 
and significant or interval history, the examiner again noted 
that the veteran suffered from a partially separated left 
shoulder, and was being followed at March Air Force Base for 
further treatment.  The examiner also noted that the veteran 
complained of eye trouble, which he described as glasses and 
frequent epistaxis.  The examiner also noted the veteran's 
report of compressed cervical discs and compressed 1st, 5th, 
and 6th intercostal nerves secondary to low back pain in 
October 1979, and left knee surgery in 1978.

Blood pressure readings reflected in the service medical 
records ranged from low readings of 88/40, in August 1979, 
and 94/56 in May 1978, to high readings of 144/90, in April 
1979 and 120/90 also recorded in August 1979.

The veteran's original application for disability benefits 
was received in September 1987, at which time he claimed 
service connection for three disorders affecting his left 
knee, left shoulder, and cervical spine.

The report of a VA examination conducted in November 1987 and 
January 1988 stated that the veteran's blood pressure was 
116/70 sitting, and he had no hypertension.  Examination for 
varicose veins was also noted to be negative.  On examination 
of the digestive system the veteran had soft, positive bowel 
sounds, with no organomegaly, tenderness or guarding.  
Hemocult examination was negative.  On genitourinary 
evaluation it was noted the veteran had no prostatic 
hypertrophy or tenderness.

On November 1987 VA orthopedic examination the veteran gave a 
history of separation of the left acromioclavicular joint and 
acute back pain sustained in a lifting accident in service.  
The veteran's chief complaints were pain and stiffness in the 
left shoulder associated with numbness in the left arm and 
loss of grip in the left hand, as well as pain in the upper 
back, and left knee pain and weakness with episodes of giving 
way.  In addition he reported difficulty climbing stairs and 
a grinding sensation on moving his left leg in certain 
directions.  Also noted was reported pain, stiffness, and 
difficulty using the left arm and hand, and constant pain in 
the upper dorsal area, particularly on heavy physical 
activities.  Objective examination revealed that the veteran 
walked without a limp.  There was tenderness to palpation of 
the upper dorsal area and interscapular region, with no 
evidence of tenderness over the lumbosacral area.  He was 
able to flex his back forward to 70 degrees, and lateral 
flexion and extension were within normal limits.  Straight 
leg raising test was negative bilaterally.  X-rays of the 
dorsal and lumbar spines showed no bone or joint abnormality 
and the disc spaces appeared to be intact.  Examination of 
the left shoulder disclosed prominent distal end of the 
clavicle adjacent to the acromioclavicular joint.  The 
veteran had normal range of motion in the shoulder, and there 
was no evidence of sensory deficit or muscle weakness.  
Grasping power of the left hand was well preserved.  X-rays 
revealed minimal separation of the acromioclavicular joint 
with no other abnormality.  There was no limitation of motion 
of the cervical spine.  On examination of the left knee the 
veteran had full flexion and extension without discomfort.  
There was no evidence of effusion or enlargement of the knee 
in comparison to the other leg, and no evidence of crepitus 
or ligamentous instability.  Thigh measurement was equal.  No 
right leg injury was reported.  Left knee x-rays revealed no 
bone injury.

By a rating action in February 1988, the RO granted service 
connection for chronic back strain of the upper dorsal area, 
evaluated as 10 percent disabling, and for post operative 
residuals of left knee injury evaluated as noncompensably 
disabling.  Service connection was denied for separation of 
the left acromioclavicular joint.  The RO's February 1988 
determinations were affirmed by the Board in January 1989 by 
a decision which noted that the report of the veteran's 
physical examination on separation from service was not 
available.  The Board found that separation of the left 
acromioclavicular joint was suspected in service, but not 
confirmed and there was no objective evidence in the service 
medical records that his accident in service produced the 
left acromioclavicular joint separation which was first 
demonstrated several years following separation.

Also of record are private medical records dated in March 
1989 to April 1989, which were apparently provided by Thomas 
F. Scott, M.D., and show the veteran was seen with complaints 
of left knee pain and instability.  Physical examination 
disclosed increased anterior posterior instability and pain 
on the medial aspect of the knee.  X-rays revealed some 
degenerative changes in the area of the tibial spines. The 
impression was probable cruciate deficient knee.  When he was 
seen again in April 1989 it was noted that an arthrogram had 
been normal.  Since the veteran continued to complain of 
pain, he was injected for symptomatic relief.

Received in November 1989 were private medical records dated 
in May 1984 to September 1989, which were apparently provided 
by Dr. Charles Vance, and show the veteran was seen 
repeatedly with complaints of back pain, most commonly 
assessed as lumbar and thoracic strain.  In May 1984 his 
complaints included right hip pain.  The veteran was seen in 
July 1985 complaining of pain and weakness in the right knee 
and hip, with pain and stiffness also noted in the right 
foot.  In November 1985 he was seen for complaints referable 
to the right leg, hip and sacro-iliac joint as well as the 
thoracic vertebrae and right and left scapula region. The 
examiner noted myofascial.  Still later in November 1985 the 
examiner noted myofascial when the veteran was seen 
complaining of pain in the left hip, as well as the upper 
thoracic region and diaphragm.  In September 1986 the veteran 
complained of stiffness in the neck and soreness in the left 
arm.  He reported that he had been injured on the job the 
previous day.  The examiner recorded that the veteran had 
hurt the right side of his head. Skull x-rays were negative 
for fractures.  In September 1989 the veteran complained of 
left anterior rib pain, and possible rib fracture having 
reportedly injured the left side of his ribs three days 
earlier playing basketball.  X-rays were negative for 
fracture.  The examiner noted costochondral symptoms.

The denial of service connection for a left shoulder disorder 
was continued by rating actions in December 1989 and August 
1990, which also denied the veteran's claims for an 
evaluation greater than 10 percent for back strain of the 
dorsal region.  The veteran was advised of the denial of 
service connection by letter in September 1990, and advised 
of his appellate rights.  However the record does not reflect 
that he filed a timely notice of disagreement within the 
allowable period of one year.

Received subsequent to the August 1990 rating decision were 
additional service medical records to include clinical 
records showing that on admission to the hospital in August 
1979 the veteran reported pain in the left shoulder and back 
pain, although he indicated that his symptoms had begun as 
chest pain.  The examiner recorded chest pain of unknown 
etiology.  The report of an EKG dated the day of admission 
indicated the study was within normal limits.  X-rays of the 
chest, left shoulder and left lower ribs were normal studies.  
At the time of discharge four days later, the diagnosis was 
muscular pain.

Also received at that time was the report of a mental health 
consultation afforded to the veteran during his 
hospitalization in March 1980.  The veteran reported to the 
mental health examiner that he had sustained partial 
separation of the left shoulder in a lifting accident.  He 
also stated that he had been told at Balboa that he had a 
compressed disc in the L5 area.  It was recorded that the 
veteran was quite angry because the doctor who was treating 
him reportedly believed his problems were "in his head."  
The veteran indicated he was depressed because of the manner 
in which he was being treated.  The mental health examiner's 
diagnosis was low back pain with other accompanying physical 
complaints (does not appear to be psychogenic in origin since 
the veteran's mental status appeared to be stable, but could 
be aggravated by the veteran's current depression and 
possibly apprehension about the physical state).

Among the newly received service medical records was the 
report of the veteran's physical examination at separation.  
The medical history portion of the October 1980 separation 
examination report shows the veteran stated that he was in 
excellent health, and indicated a positive history of pain or 
pressure in the chest; frequent or painful urination; 
arthritis, rheumatism, or bursitis; bone, joint or other 
deformity; painful or trick shoulder or elbow; recurrent back 
pain; and trick or locked knee.  The examiner recorded that 
the veteran stated he had a partially separated left shoulder 
that was being followed at March Air Force Base, as well as a 
history of fractured compressed cervical discs, and 
compressed first, fifth, and sixth intercostal nerves, 
secondary to lower back pain in October 1979.  A history of 
left knee surgery in 1978 was also noted.  No abnormalities 
were noted by the examiner on clinical evaluation.  Under the 
category of significant or interval history the examiner 
noted the history provided by the veteran which is described 
above.

Also received subsequent to the August 1990 rating decision 
were numerous private medical reports cited below which were 
dated in July 1982 to August 1990.  Included were records 
from John Marshall Medical Service, Inc. of Huntington, West 
Virginia, which show that when the veteran was seen in July 
1982 he stated that he experienced no left knee difficulties, 
status post lateral meniscectomy, and was able to play 
basketball.  An x-ray of the lumbar spine conducted in July 
1982 showed that the lumbar vertebra, and the intervertebral 
disc space and alignment were within normal limits.  
Additional records dated in September 1983 to December 1983, 
which are partially illegible, reflect treatment for pain in 
the right leg, and hip and the low back area following a 
reported on-the-job injury in August 1983.  The following 
blood pressure readings were recorded in these records 122/75 
in July 1982, 128/76 in September 1983, 130/76 in October 
1983, 140/90 in December 1983, and 124/76 in April 1986.

Additionally private medical reports demonstrate that the 
veteran was seen in August 1983 for complaints of pain in the 
right hip, right foot, and coccygeal area related to an on 
the job injury in which a 200 pound machine fell against the 
veteran.  A report signed by signed by Robert G. Smith, M.D., 
indicated that clinical findings were compatible with a 
sprain type injury of the low back, and consistent with a 
lumbosacral myofascitis.  The veteran also had a contusion to 
the right foot.  Following treatment with immobilization, hot 
soaks, decreased activity, and medication, the veteran's 
right hip, coccygeal area and right foot complaints were 
markedly improved in September 1983.  Deep tendon reflexes 
were intact, and muscle power was good.  The veteran was 
standing erect and walked with a normal gait.  He was 
released to return to work.

Also of record are copies of letters and clinical records 
signed by Robert L. Mattill, M.D., and dated in May 1984 to 
April 1986, which related that the veteran was seen by Dr. 
Mattill in May 1984 with complaints related to an injury on 
the job, one week earlier, when a piece of machinery 
reportedly derailed and fell on top of him.  At that time the 
veteran was complaining of extreme low back pain, with 
discomfort on flexion and straight leg raising test, and 
depression of the right Achilles deep tendon reflex.  When 
the veteran was seen on December 1985 he was still 
complaining of residual back and right leg pain.  It was 
noted that the results of a myelogram, computerized 
tomography (CT) scans, and lumbar x-rays were negative for 
disc pathology.  In April 1986 the veteran was seen for 
complaints referable to the right leg.  At that time Dr. 
Mattill recorded that the veteran still had colorful problems 
and was complaining of tightness around the chest.

An April 1986 letter signed by Charles N. Vance, D.O., 
related that the veteran had been under Dr. Vance's treatment 
for chronic thoracic and lumbar strain since a work related 
injury in May 1984 and was considered significantly improved 
to return to work in the near future.  There was no reference 
to any injuries in service.

Also of record is a letter signed by Imre Szendi-Horvath, 
M.D., and dated in April 1986, which indicated that the 
veteran had been seen in March 1986 with persistent back and 
leg pain.  When he was seen by Dr. Szendi-Horvath in April 
1986 the veteran was doing well and released to return to 
work.

Private medical records signed by Rocco Morabito, M.D., 
reflect treatment from June 1984 to September 1985 for 
chronic prostatitis, considered most likely to have been 
brought about by strenuous injury.  It was considered that 
the veteran had responded reasonably well to conservative 
medications.  It was noted in an April 1985 history that the 
veteran apparently sustained a back injury about one year 
earlier while on the job.  Since that time he had chronic 
symptoms of lower back discomfort, rectal dysfunction, and 
symptoms of chronic prostatitis.  In November 1984 the 
veteran described pain in the left testicle.  On objective 
examination the testicles were normal, with mild tenderness 
of the left epididymis.  Intravenous pyelogram and cytoscopy 
studies conducted in April 1985 were normal.  Chest x-rays 
conducted at that time indicated the heart and lungs were 
within normal limits.  In September 1985 it was recorded that 
the veteran still experienced occasional mild symptoms of 
chronic prostatitis.  The prostate was described as two plus, 
smooth, nontender and non-nodular.  Urinalysis was clear, and 
examination of the testicles was normal.  It was planned that 
the veteran would use medication as needed.

Private medical records from Lincoln Primary Care Center, 
show the veteran was seen in August 1990 after apparently 
sustaining an injury while lifting mail sacks in his role as 
a postal worker.  In a report signed by Rabah Boukhemis, 
M.D., it was noted that the veteran presented with complaints 
of numbness all over his lower extremities, and sometimes the 
upper extremities.  He also had numbness in the toes, both 
the dorsal and the plantar aspects.  He denied bowel or 
bladder problems.  The veteran reported severe pain without 
radiation.  On objective examination he complained of pain on 
every action.  Examination of the back revealed 90 degrees of 
flexion and extension to zero degrees, which was described as 
very, very painful.  Muscle strength was 5/5 all over, and 
deep tendon reflexes were equal and symmetrical.  There was 
no costovertebral angle tenderness.  Dr. Boukhemis recorded 
that psychological referral was indicated.

When the veteran was seen later in August 1990 by Dr. Scott, 
he gave a history of some discomfort in his left shoulder, 
mentioning that he may have strained his shoulder and back 
while lifting earlier in the month.  The veteran stated, "My 
spine is dying."  On examination the veteran appeared to be 
in excellent health.  He had full range of motion of the left 
shoulder with no neurologic deficit in the upper of lower 
extremities.  Range of motion of the spine was full and he 
had minimal lumbosacral joint tenderness.  X-rays of the left 
shoulder, cervical spine and lumbosacral joint were 
considered normal.  Dr. Scott commented that on the basis of 
his examination it seemed that the veteran may have strained 
himself earlier in the month and his symptoms were resolving.  
The veteran was considered to be able to return to work at 
any time.  There was no reference to any injury in service.

VA outpatient treatment records dated in April 1991 show the 
veteran's blood pressure was recorded as 128/78.  At that 
time he was seen with complaints of spasms of the upper chest 
and back, with a choking feeling.  Objective examination 
revealed mild tenderness over the dorsal spine and 
paravertebral muscles.  The assessment was musculoskeletal 
pain.  Thoracic spine x-rays conducted in May and August 1991 
revealed minimal scoliosis with no significant bone change.

From January to March 1992 the veteran was seen at VA 
facilities on multiple occasions with complaints of pain in 
the back, chest, and abdomen.  An upper gastrointestinal (GI) 
series conducted in February 1992 was normal.  His blood 
pressure was recorded as 118/54 in January 1992 and 130/96 in 
March 1992.

In April 1992 the veteran reported a sensation of numbness in 
his right lower extremity, in addition to chest, and GI 
symptoms.  It was noted that he was interested in pursuing 
disability.  Motor conduction studies and electromyogram 
(EMG) revealed no evidence of lumbosacral radiculopathy at 
that time and no cardiac or pulmonary abnormality was 
disclosed on chest x-rays.  His blood pressure was 146/86.

A VA medical certificate dated in May 1992 shows the veteran 
was again seen for symptoms of pain and spasms in the chest, 
throat and abdominal areas.  On physical examination the 
chest was clear, and the abdomen was normal.  Range of motion 
of both shoulders was full with minimal pain elicited.  The 
veteran's grip strength was 5/5 throughout.  The diagnosis 
was psychosomatic disorder, may be trying for compensation 
increase arthritis of spine by history, status post bladder 
injury, anxiety neurosis.  The veteran declined a 
psychological consultation.

On VA orthopedic consultation in June 1992 the veteran 
complained of back pain without specific location, as well as 
left shoulder pain, pain in the right hip, knee, and ankle, 
and varicosities in the left leg.  The examiner noted that 
varicosities were minimal.  With regard to the back, deep 
tendon reflexes were intact and muscle power was excellent 
and symmetrical.  X-rays of the left shoulder, right ankle, 
both knees and the lumbosacral spine were negative.  It was 
noted that weight bearing film demonstrated no widening of 
the acromioclavicular joint as compared to the non weight 
bearing joint.  Right hip x-rays indicated possible early 
osteoarthritis.  X-rays of the dorsal spine disclosed minimal 
scoliosis with no paraspinal abnormalities in the soft 
tissue.  The orthopedist's impression was no orthopedic 
conditions requiring treatment.

Additional VA progress notes dated in June 1992 indicate the 
veteran reported that he had been told he might have a hiatal 
hernia.  It was noted that upper GI series was normal.  The 
impression was hiatal hernia.  Reglan was prescribed.  The 
veteran's blood pressure was 128/80 at that time.  When the 
veteran was seen in genitourinary clinic in July 1992 he gave 
a history recurrent bladder infection over the previous 14 
years and "weak bladder" following multiple war injuries to 
the stomach muscle, diaphragm, and bladder, as well as a 
twisted heart.  The examiner noted that the veteran was 
anxious and fit looking.  Two days later it was noted that 
the veteran felt better on Reglan.  An impression of hiatal 
hernia was again recorded.

The report of a VA mental health consultation conducted in 
July 1992 shows the veteran complained of knots in his body, 
twisted heart, trouble with his bladder, a hole in his thigh 
and arthritis of the hip.  The veteran stated, "I'm dying."  
The examiner noted the veteran's mood was euthymic and his 
affect was incongruent with his mood.  It was considered that 
there was a delusional aspect to his reporting of physical 
problems.  Haldol was recommended to alleviate rumination, 
anxiety, and psychomotor complaints.  Later in July 1992 the 
medication was discontinued when the mental health examiner 
that there was no psychotic thinking evident, and no 
affective disorder or psychological factors aggravating his 
physical condition.  A blood pressure reading of 123/69 was 
recorded in July 1992.

In August 1992 the veteran was seen in genitourinary clinic 
complaining of urinary symptoms to include nocturia, and 
frequency.  Physical examination revealed that the prostate 
was small and non tender.  When the veteran was seen again in 
November 1992 he complained of pain from the testicle to the 
groin, as well as prostatitis.  The examiner recorded that 
the prostate was boggy and tender and a varicocele was noted.  
In September 1992 his blood pressure was 132/74.

The report of a VA psychological evaluation dated in October 
1992 stated that the results of a Minnesota Multiphasic 
Personality Inventory the suggested a diagnosis of conversion 
disorder and somatoform pain disorder.

VA mental health clinic records dated in November 1992 
reflect the veteran's reports that he was angry with the VA 
system for not adequately addressing his physical needs 
related to an injury received in active service.  The 
assessment was no psychiatric diagnosis.

VA hospital records dated in March 1993 show the veteran was 
admitted for evaluation of atypical chest pain, reported as 
multiple kinds of symptoms, to include stabbing pain, burning 
pain, and aching pain, not related to exertion.  It was noted 
the veteran had been on reflux esophagitis treatment for 
several months prior to hospitalization, without benefit.  
Chest x-rays on admission revealed no abnormalities and 
multiple tests during the veteran's hospital course, to 
include repeated EKGs, indicated no evidence of cardiac 
involvement.  The veteran's symptoms recovered spontaneously 
without specific treatment.  An upper GI series conducted 
later in March 1993 was negative.  VA outpatient treatment 
records dated in April to May 1993 show he was seen again for 
atypical chest pain, with chest wall tenderness noted in May 
1993.

VA outpatient treatment records dated in February 1993 to May 
1994 reflect prophylactic treatment for history of 
prostatitis.  An intravenous pyelogram was conducted in April 
1994.  The impression was minimal prostatic enlargement 
without secondary uropathy.

During the same period the veteran was seen on multiple 
occasions for varying complaints to include arthritis, groin 
pain, coccygeal pain, leg pain, nocturia, epigastric pain, 
acid sensation.  Blood pressure of 124/90 was recorded in May 
1993.  Records dated in December 1993 show he was given 
medication for hiatal hernia, and compression fracture of the 
dorsal spine.  On a VA medical certificate dated in March 
1994 the diagnostic impression was expressed as dyspepsia, 
possible gastro-esophageal reflux disease (GERD), although 
upper GI series within normal limits, recurrent urinary tract 
infection on prophylaxis.  The veteran's blood pressure at 
that time was 138/80.  In April 1994 the assessment was vague 
multiple pain symptoms without objective findings, clinically 
or radiographically; dyspepsia, possible GERD, upper GI 
series negative.  Blood pressure was recorded as 125/77.

Orthopedic evaluation of the lumbosacral spine was also 
conducted in May 1994 which indicated that deep tendon 
reflexes, range of motion, sensation, and muscle power were 
normal.  The orthopedic examiner noted varicosities on the 
medial aspect of the left high.  The hips, pelvis and 
lumbosacral spine were shown to be grossly intact on x-rays 
conducted in May 1994.

On VA psychiatric examination conducted in September 1993 the 
veteran gave a history of multiple physical complaints and 
seemed very angry when speaking about his symptoms.  On 
mental status examination the examiner noted the veteran was 
very insistent on giving information concerning what he 
considered to be the multiple results of an injury in 
service.  He seemed to exaggerate his symptoms, which 
appeared to become very vivid in his thinking after he was 
told by someone that he should seek assistance through the 
Disabled American Veterans Organization.  His speech was 
spontaneous and slightly pressured.  There was no loosening 
of associations or fragmentation of thought.  His affect was 
minimally depressed.  The veteran complained of nightly 
insomnia, and denied any suicidal or homicidal thoughts, 
hallucinations or delusions.  He also complained of 
neurological impairment in the form of pain in most joints 
and muscle groups.  He was oriented to all three spheres, and 
his memory was considered to be minimally to moderately 
impaired.  The veteran had some difficulty remembering the 
dates of his injuries.  It was considered that the veteran 
understood his illness.  Insight and judgment were assessed 
as fair.  The examiner noted that the veteran had worked 
full-time as a postal clerk for the U.S. Postal Service since 
1988.  The examiner rendered Axis I diagnoses of somatization 
disorder and dysthymia, and Axis III diagnoses of multiple 
bone and joint complaints, secondary to alleged event in 
service in 1978.

When the veteran testified at his June 1994 personal hearing 
at the RO, he described an injury in July 1978 in which a 
snow tire fell onto him, pinning his right ankle under his 
buttock and injuring his right ankle, knee, hip, and lower 
back.  He reported that he had experienced problems with 
those area since the incident.  At the time of the hearing 
the veteran complained of constant right ankle pain.  He also 
testified that the accident caused an injury to the L5 disc 
resulting in constant pain since that time.  He further 
indicated that due to his disc problem his right knee gave 
way resulting in his left knee injury and surgery.

The veteran also described a subsequent injury in which a 
large slab of concrete, reportedly weighing more than 200 
pounds, fell onto him causing injury to multiple areas of his 
body, to include a large hole in his right leg where he 
caught the impact of the slab and held it in suspension for 
an indeterminate period of time before blacking out.  During 
the incident the veteran felt that his bladder was tearing 
and veins were "busting" in his leg.  He also felt that his 
throat region was affected and his stomach muscles torn.  The 
injuries attributed to this incident by the veteran also 
included separation of his "costochondria," with pain in 
the scapula, collar bone and costochondral region, as well as 
cracked ribs.  He testified that the latter was told to him 
by a doctor who stated that cracked ribs had shown up on an 
x-ray, although the veteran stated that the x-ray was not 
included in the available service medical records.  Since the 
incident pain in the left shoulder region had not dissipated.  
The veteran further indicated that he considered a hiatal 
hernia to have resulted from this accident.  He described the 
impact of the incident to be complete body strain.

It was also the veteran's testimony that his anxiety began 
during the period following the accident because he was not 
getting the treatment he felt was needed.  Additionally, the 
veteran expressed his opinion that urinary problems reflected 
in service medical records dated in 1980 were early symptoms 
of subsequent chronic prostatitis, and that symptoms of 
swallowing difficulty during service reflected a hiatal 
hernia.  He added that one doctor had told him that he had a 
possible hiatal hernia, although no such reference is found 
in the available service medical records.  According to the 
veteran he reported varicose veins and symptoms referable to 
his testicle at the time of his physical examination for 
discharge.  He was reportedly treated for flat feet, called 
shin splints, in 1977.  According to the veteran his feet had 
never stopped hurting.  At the time of the hearing the 
veteran testified that he had never been diagnosed with 
hypertension.  He stated that the first time he was told that 
he had arthritis was approximately one and one half years 
prior to the hearing when hip x-rays were conducted by Dr. 
Smith.  The veteran also testified that the last doctor he 
had seen before the hearing had diagnosed an abdominal 
aneurysm.  With regard to his left knee the veteran indicated 
that pain, swelling and wobbling were the problems.  He 
asserted that his dorsal spine area occasionally locked up.  
He reported that during the first year after separation from 
service he lived with his grandparents and did not work, 
because he was convalescing.  The veteran's representative 
contended that because the veteran basically went home to die 
there were no treatment records related to that period.  At 
the time of the hearing the veteran reported he was in 
constant pain from the bottom of his feet.  He related that 
doctors had indicated he had both organic pain and 
psychosomatic pain.

Cystourethroscopy was conducted in June 1994 with no 
abnormality disclosed.  Blood pressure readings of 125/77, 
118/78,and 115/62 were recorded.  Rectal examination 
performed at the end of the procedure confirmed benign 
prostatic hyperplasia consistent with the veteran's age.

The report of his July 1994 VA orthopedic examination 
reflects the veteran's complaints of left knee pain and 
instability.  The VA examiner recorded that the veteran 
presented many other complaints, all of which were 
inconsistent with his physical examination, specifically 
expressing doubt that a herniated disc had ever been 
documented.  The examiner included in the examination report, 
a photograph of the veteran's right thigh, said to depict a 
small 2 centimeter scar, considered to be difficult to see at 
best.  The examiner also noted that a photograph of the left 
lower leg was included, because the veteran believed that his 
normal veins were torn out and varicose veins etc.  Physical 
examination revealed no swelling or deformities, or loss of 
motion in any joints, including the shoulders, ankles, knees, 
and hips.  On evaluation of the knees there also was no 
subluxation, instability, nonunion, or malunion.  Examination 
of the musculature of the spine revealed tenderness to the 
posterior left cervical muscles including the elevated 
scapula and sub scapular muscles, with no other 
abnormalities.  The veteran claimed pain on all range of 
motion of the spine, although it did not appear to the 
examiner that the veteran was in pain.  Upper and lower 
extremity neurological examination was normal for 
sensory/vibratory reflexes and strengths.  X-rays of the left 
knee appeared normal and thoracic spine x-rays revealed mild 
scoliosis.  The assessment included:  1. Left knee post 
meniscectomy for meniscal injury, full range of motion, 
stable knee; 2. Chronic cervical strain/sprain; 3. Chronic 
thoracic strain/sprain; 4. Chronic lumbar back pain syndrome; 
and 5. Ventral hernia.  The examiner commented that the 
veteran probably had a significant psychiatric and/or 
somatization disorder.

In July 1994 the veteran was again seen for intermittent 
dyspepsia.  A barium swallow esophogram was conducted in 
November 1994 which revealed a small sliding hiatal hernia at 
the lower esophageal ring.  A blood pressure reading of 
137/92 was recorded in November 1994.

The veteran again underwent a VA mental disorders examination 
in September 1994.  At that time, the examiner noted that VA 
outpatient treatment notes dated in 1992 described the 
veteran's problem as a somatization disorder and a panic 
disorder, while the September 1993 VA examination had 
indicated diagnoses of somatization disorder and dysthymia.  
The examiner also noted that a 1993 Minnesota Multiphasic 
Personality Inventory (MMPI) test resulted in diagnoses of 
conversion disorder and somatization pain disorder.  On 
mental status examination, the veteran was neatly groomed and 
dressed, with coherent, fluent and articulated speech.  His 
thoughts were goal directed, and he denied any suicidal 
ideation.  The examiner noted that the veteran dwelt on his 
multiple physical symptoms and perceived disabilities.  His 
affect was full, his mood was euthymic, and his cognitive 
functions were grossly preserved.  The examiner rendered Axis 
I diagnoses of somatization disorder and dysthymia (prior 
history).  A Global Assessment of Functioning (GAF) score of 
75 was assigned.  The examiner commented that the veteran 
presented with mostly focused somatic complaints and 
disabilities, and the connection between somatization and his 
physical disabilities.  He also commented that, in the 
veteran's case, he was not describing conversion disorder, 
but mostly somatization, and there was some overlap between 
his perceived disabilities, chronic pain, and symptoms and 
the diagnosis of somatization disorder, although the exact 
relationship was hard to determine.

The veteran was seen in January 1995 with multiple complaints 
to include pain in the chest, left shoulder, stomach and 
back, and vague complaints of suprapubic pain.  His blood 
pressure was noted to be 118/76.  Physical examination 
revealed the veteran had full active range of motion in the 
left shoulder, which was painful.  X-rays of the left 
shoulder, left ribs and chest, conducted in January 1995 were 
normal studies.  The assessment at that time was chronic pain 
syndrome.

In February 1995, the veteran testified at a second personal 
hearing at the RO.  At that time he asserted that he had been 
treated for arthritis during service.  He related that he had 
reported multiple disorders, to include varicose veins, 
ruptured veins in his left testicle, and ventral hernia, at 
the time of his separation examination which were not 
reflected in the examination report.  The veteran also 
reported that he was employed by the postal service, but 
indicated he was frequently unable to work a full day, with 
resulting reduction in his annual income.  With regard to his 
upper back he related that the discs were rubbing the nerves 
and he believed there was "grit" between them.  He also 
expressed the view that his nerves were compressed and 
affecting the function of his arm and as well as his internal 
organs.

Medical records dated in February 1995 to March 1995 
demonstrate the veteran was admitted to a VA Medical Center 
(VAMC) and underwent multiple procedures and laboratory work-
up.  His course of hospitalization was uneventful and he had 
multiple complaints during his admission.  Procedures 
included an ultrasound of his abdomen which revealed a defect 
in the lower pole of the gallbladder, and abdominal x-ray 
which was normal, colonoscopy which disclosed a rectal polyp, 
Esophagogastroduodenoscopy (EGD) which revealed gastritis, 
and a hepatobiliary scan with cholecystokinin injection, 
which revealed that the gallbladder was not obstructed, but 
had a reduced ejection fraction at 20 percent with 
cholecystokinin and the veteran's pain was associated with 
the injection of cholecystokinin.  Laboratory tests included 
normal urinalysis.  Also noted was a history of thoracic 
films indicating normal T-spine.  X-rays of the knees 
revealed mild degenerative osteoarthritis.  X-rays of the 
ribs and shoulder were normal.  On final assessment it was 
felt the veteran had cholelithiasis with probably chronic 
gallbladder disease.  He was also informed that he did not 
have any evidence of multiple herniae throughout his abdomen 
which he complained of many times.  It was recorded that the 
veteran focused on skin nodules which in the past have been 
found to be lipomas and which on clinical examination very 
much resemble lipomas, probably roughly ten scattered 
throughout the anterior and posterior trunk.  An in-depth 
discussion was conducted about the issue of how much anxiety 
was contributing to his issue and the veteran adamantly did 
not want to pursue this path as a possible cause of his 
symptoms.  The diagnoses listed included hiatal hernia, 
gastritis, rectal polyp, lumbar disc disease, history of 
prostatitis, history of depression, and multiple resection of 
lipoma.

When he was again seen for abdominal pain in April 1995 the 
veteran's blood pressure was 117/81. I t was noted that the 
veteran was very anxious.  There was mild tenderness in the 
lower right quadrant.  The impression was reflux, functional 
overlay.  He was again seen for abdominal complaints in June 
1995.  At that time his blood pressure was 134/78.

A private psychological evaluation was conducted in June 1995 
at the veteran's request for use in his claim for service 
connected disability benefits.  The examiner noted that the 
veteran had difficulty explaining the emotional effects of 
his various reported injuries in service, and preferred to 
focus on physical symptoms.  When pressed to describe his 
emotional response, he said, "I just feel compressed in the 
brain."  The examiner also noted that prior to the interview 
the veteran had provided voluminous records reflecting 
disconnected and discontinuous medical care by a variety of 
treating physicians.  Several references to a psychological 
overlay were noted, apparently because of the variety of 
organ systems involved and the unusual nature of the 
veteran's multiple physical complaints.  With regard to his 
current functioning, the veteran was considered to be 
preoccupied with his pain and the loss of physical functional 
capacity which he attributed to injuries received in service.

On mental status examination the private psychologist noted 
the veteran was cooperative and demonstrated good social 
skills relating well to the examiner.  It was noted he walked 
with a noticeable limp.  Otherwise no psychomotor activity 
was observed.  The veteran appeared to be in some physical 
discomfort from time to time during the interview.  He 
described his mood as "concerned."  Objectively his affect 
was bright, but superficial through most of the interview.  
However, he became obviously upset when discussing his 
medical history and current symptoms.  The veteran's memory 
was adequate to good, and his fund of general information was 
also considered adequate and consistent with his educational 
and cultural background.  Overall intellectual functioning 
was considered within the average range.  His speech was 
spontaneous and coherent, but sometimes tangential.  The 
veteran reported no symptoms consistent with a thought 
disorder, or other active psychotic process, and no objective 
signs of thought disorder or active process were observed.  
He was considered to be obsessively preoccupied with his 
physical condition and with his concern of obtaining his 
perception of just compensation for his service-connected 
injuries.  His rather unusual description of his physical 
symptoms was felt to be related to cultural factors rather 
than to any possible somatic delusions.  The veteran's 
judgment appeared to be grossly intact, but limited with 
respect to medical issues.  His insight was considered poor.  
The diagnostic impressions were:  Axis I: somatization 
disorder; Axis II: panic disorder without agoraphobia; and 
Axis III: status post multiple trauma and multiple physical 
complaints.

The veteran also underwent psychological testing, including 
the MMPI-2.  The examiner rendered an Axis I diagnosis of 
somatization disorder, and an Axis II diagnosis of panic 
disorder without agoraphobia.  The examiner noted that the 
veteran clearly met the diagnostic criteria for somatization 
disorder as defined by the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  He also stated 
that the veteran's MMPI-2 results suggested that he was prone 
to focus on physical symptoms and to have little insight into 
any underlying psychological factors contributing to his 
difficulties.  He also noted that somatization disorder was a 
chronic mental disorder which had a serious impact on an 
individual's life.  It was considered important to note that 
somatization disorder was not compatible with feigned 
symptoms or malingering, and did not rule out underlying 
pathology.  It was noted that the veteran's physical 
complaints had not been thoroughly evaluated with modern 
technology, and it was possible that his presentation may 
have caused treating physicians to underestimate the 
possibility of underlying physical pathology and dismiss his 
complaints as "psychological overlay."  The veteran 
appeared to have been preoccupied with his health and 
physical symptoms for years.

The veteran was seen in October 1995 for pain in the neck and 
ribs.  X-rays of the chest and cervical spine revealed no 
abnormalities.  His blood pressure was 105/88.

When the veteran was seen for unrelated complaints in 
February 1996 it was recorded that he had mild varicosity in 
the left lower extremity.  The veteran submitted photographs 
in February 1996 depicting varicosities of the upper and 
lower leg.

VA hospital records dated in April 1996 show the veteran was 
seen with complaints of sharp upper abdominal pain radiating 
to the back.  The pain was especially noticeable on standing 
up and the veteran also complained of nausea on eating and 
heartburn.  On physical examination the abdomen was soft with 
tenderness over the epigastrium and left upper quadrant.  
There was no guarding or rebound.  All laboratory tests were 
normal.  It was noted that an hepato-iminodiacetic acid 
(lidofenin) scan conducted a year earlier indicated chronic 
cholecystitis and a repeat scan conducted in April 1996 
showed a normal emptying gallbladder.  Additional findings 
indicated the veteran's kidneys, ureters and bladder were 
normal.  The diagnosis was upper abdominal pain.  Chest x- 
rays dated in May 1996 revealed no evidence of acute 
pulmonary or cardiac abnormality.  When the veteran was seen 
in June 1996 his blood pressure was recorded as 122/80.  In 
July 1996 a 45 minute tilt table test was conducted without 
arrhythmias or symptoms.  Fourteen blood pressure readings 
were recorded within on hour ranging from 104/76 to 133/96.  
In September 1996 the veteran's blood pressure was 119/70.

When the veteran testified at his June 1996 personal hearing 
before the Board, he related that at the time of his physical 
examination on separation from service he gave a written 
description of many additional symptoms and disorders which 
are not reflected in the examination report.  He urged that 
the document be located and also asked that records be sought 
from Balboa Hospital and March Air Force Base.  The veteran 
expressed his opinion that if the first doctor who saw him 
after his worst injury in service had written down what the 
veteran told him, rather than telling him that he could not 
put it down, the veteran felt he would be in better shape at 
the time of the hearing.

In response to questioning the veteran stated that he did not 
have a diagnosis of hypertension, adding that his blood 
pressure tended to go down rather than up.  With regard to 
his service-connected left knee disorder the veteran 
complained of pain and grinding, as well as giving way, 
hyperextending and swelling on prolonged use.  At the time of 
hearing he reportedly had nearly full range of motion, 
stopping short of full extension, but with full flexion.  The 
first post-service treatment the veteran reported was in 
approximately 1983 when he was treated by an osteopath for 
symptoms referable to the neck and back.  He also related 
that he had sustained post service injuries while working for 
a railroad.  In approximately 1986 the veteran reportedly 
sustained an injury to the L5 area, as well as his right hip, 
knee and ankle.  During a subsequent on-the-job accident he 
reportedly injured his dorsal spine and the L5 area.  At the 
time of the hearing the veteran was employed as a postmaster.

A January 1997 report shows the veteran was referred to the 
anesthesia service for complaint of constant near total body 
pain, with both sharp and dull components, which interfered 
with his sleep.  A review of recent diagnostic studies, 
indicated that x-rays of the cervical and thoracic spines, 
ribs, and left shoulder had been normal.  Kidney, ureters and 
bladder were normal.  Diisopropyl imino diacetic acid test 
was normal, except slightly enlarged gall bladder, with no 
evidence of acute of chronic cholecystitis.  Barium swallow 
conducted in November 1994 indicated hiatal hernia.  In 
February 1996 an EGD indicated possible esophagitis.  Halter 
test in June 1996 had revealed basic sinus 40-116, rare 
premature ventricular contraction, premature atrial 
contraction.  Echo also conducted in June 1996 indicated 
trace mitral regurgitation, left ventricular failure normal.  
Blood pressure readings of 134/74 and 122/80 were recorded in 
January 1997 and it was noted that the veteran had no 
hypertension.  On physical examination the veteran was 
diffusely tender to palpation with no trigger points in all 
of the following areas: left shoulder, left scapula, left 
chest wall, bilateral costal margins, posterior neck, 
sternum, thoracic spinous processes, and lumbar spinous 
processes.  The abdomen was non tender to palpation. The back 
had no obvious deformity.  Full range of motion was noted in 
the left shoulder and the neck.  Examination of the lower 
extremities revealed no obvious deformity, full range of 
motion of all joints, no tenderness and no atrophy.  Motor 
and sensory examinations were also normal.  Varicosities in 
the left medial calf were non painful.  The abdomen was 
benign and non tender to palpation.  The impression was 
chronic total body pain worsening since injury in the Air 
Force in 1978.  Some features of the veteran's pain were 
considered consistent with fibromyositis.  The examiner noted 
there were no therapeutic or diagnostic blocks to offer the 
veteran.  Recommendations included possible rheumatology 
consultation, work up for chronic fatigue, agree with 
neurological consultation, avoid increased use of narcotic 
pain control, consider mental health consultation for help in 
coping with chronic pain and define aspects which could 
benefit from medications or counseling.

Also of record is the report of a private gastroscopy 
conducted in January 1997 by David A. Denning, M.D., which 
indicated findings of a very small sliding hiatal hernia and 
an acute duodenal ulcer on the anterior wall of the duodenal 
bulb.  Clinical records signed by Dr. Denning indicate his 
expectation that the ulcer would heal on medications 
prescribed.

In January 1997 the veteran also submitted photographs which 
reportedly depicted the "bulb" or bulge at the end of his 
stomach.

The report of a VA psychiatric examination conducted in 
September 1997 stated that on psychological evaluation 
conducted in June 1995 a Minnesota Multiphasic Personality 
Inventory showed a tendency to express emotional problems as 
physical symptoms.  It was recorded that the veteran went off 
on a long list of somatic complaints, including the 
musculoskeletal system, pains and aches, genitourinary 
system, testicles hurt, urinary problems, no erection, 
painful ejaculation, respiratory symptoms related to his 
diaphragm expanding, gastrointestinal symptoms and rectal 
bleeding.  He also reported that his heart beat fast, and he 
had chest pain.  He felt that he was going blind in the right 
eye, and loosing his memory.  He reported episodes where he 
fell to the floor sweating diffusely and also complained of 
black outs.  The veteran reported that nocturia interfered 
with his sleep, which was also disturbed by his difficulty in 
finding a comfortable position due to pain.  He expected that 
his hobbies of hunting and fishing would soon be curtailed by 
his physical problems.  He reportedly exercised regularly and 
put himself into traction every day.  On objective 
examination the veteran's speech was coherent, fluent, and 
articulated.  His thoughts were goal directed.  He expressed 
anger at the doctors who had previously evaluated his 
physical and psychological complaints.  It was recorded that 
the veteran felt his perceived disabilities were not being 
attended to and recognized.  He dwelled on his multiple 
physical symptoms, and perceived disabilities.  His affect 
was full and mood euthymic and cognitive functions were 
grossly preserved.  The impression was Axis I: Somatization 
disorder, Dysthymia (prior history).  The examiner commented 
that the veteran presented with mostly focused somatic 
complaints and disabilities, and the connection between 
somatization and his physical disabilities.  It was 
considered that there was some relationship.  It was noted 
that there were reports in the literature that patients who 
present with somatization symptoms and mostly conversion 
disorders, over the years have demonstrated physical 
illnesses that relate to those symptoms.  In the veteran's 
case it was not considered conversion disorder, mostly 
somatization, and there was an overlap between his perceived 
disabilities, chronic and pain, and symptoms, and the 
diagnosis of somatization disorder.  The exact nature of the 
relationship was considered hard to determine.

On VA examination conducted in October 1997, the veteran gave 
a history of injuries in service, focusing on three separate 
incidents.  The first occurred in 1977 or 1978 when a tire 
from a snowplow flipped onto his lap, reportedly resulting in 
an L5 disc syndrome, with partial herniation at the level of 
L3 and some tailbone pain.  He also reportedly had right hip 
joint pain, and felt that he had partial dislocation of the 
right hip, because he felt three cords pop.  He claimed that 
his right leg currently went weak and gave way.  He 
reportedly had atrophy at the top of his thigh.  The veteran 
also reported that the right knee and ankle had been stripped 
of all cartilage, and he showed a healed incision to the 
medial aspect of the right knee.  He reported paralysis of 
three toes of his right foot.  Also he felt that his right 
ankle cushion was worn down and he had right ankle weakness, 
secondary to an L5 problems and his feet were paralyzed.  
Additionally he indicated pain syndrome.  The veteran further 
asserted that he had flat feet and that it was documented in 
his service medical records.

The second incident related by the veteran involved his left 
knee injury which resulted in a left lateral meniscectomy.  
Following the surgery the veteran reportedly continued in 
active service out of a sense of duty, despite pain in the 
left knee, as well as the right hip, knee and ankle.

The most important episode of injury reportedly occurred 
between February 1978 and June 1978.  The veteran stated that 
he had some memory impairment regarding the incident, which 
involved the lifting of a concrete slab that reportedly was 
leaned against the veteran cutting into him, although it did 
not land on him per se.  The veteran attributed multiple 
injuries to the period when he was straining to hold onto the 
slab and keep it from falling on his distal extremities, and 
posturing himself to minimize further damage.  He believed 
that much of the weight of the slab was balanced on his right 
thigh and he had an indentation in his muscles from the 
incident.  He did not recall how he extricated himself from 
underneath the rock, but believed he blacked out from the 
strain.  The veteran also stated that his knee gave way and 
he developed varicose veins as a result.  According to the 
veteran the following diagnoses were reportedly made over the 
next one and one half years and attributed to the strain:  1. 
Ventral hernia, mentioned as torn stomach muscle by the 
veteran; 2. Varicocele to the left spermatic cord and 
varicose veins, large, and reaching to the level of his 
ankle; 3. Fibrotic scarring of the bladder, cystoscopy; 4. 
T1, T5, and T6 nerve root compressions, T8, and T9 
malalignment and L5 disc syndrome; 5. Separation of 
costochondral junctions to the left rib; 6. Partially 
separated left shoulder, (acromioclavicular joint); 7. Rib 
fractures to the left four ribs with costochondral 
separation; 8. Soft tissue damage to the sternoclavicular 
joint, (uncertain whether it was left or right); 9. Peptic 
ulcer disease, hemorrhagic; 10. Hiatal hernia; and 11. 
Chronic prostatitis with painful nocturia, times three.  With 
regard to his neck the veteran complained of soreness 
resulting from any pressing on the entire anterior aspect of 
the neck and anterior chest.  He reported residual soreness 
of the left elbow left wrist, and a gritty, cold soreness to 
the left forearm, with less pain in the elbow wrist and 
forearm on the right side.  Finally, the veteran complained 
of buttocks paralysis, reporting that his legs went out.  He 
had no sensation and he felt that the numbness traveled down 
from his buttock region.  He related that he has to get up 
and down frequently, not being able to sit or stand for any 
length of time, and the veteran did get up and down 
throughout the examination.  His complaints included tingling 
and numbness, with his legs feeling cold at times.  He stated 
that it was difficult for him to go up or down stairs.

Objective examination showed that the veteran's blood 
pressure was 116/76.  He was described as healthy appearing.  
He walked with a slight limp which was considered 
inconspicuous.  He stated that chronic pain precipitated the 
limp.  There was no gross deformity to the chest wall.  The 
lungs were clear to auscultation bilaterally, and there was 
no chronic cough or intolerance to exercise noted.  The heart 
rate was regular, with no added sounds.  The point of maximal 
impulse was to the midclavicular line.  Dorsalis pedis 
pulses, posterior tibial pulses and radial pulses were two 
plus and equal.  The abdomen was soft and tender and there 
was no evidence of ventral hernia.  The veteran walked on his 
toes normally; however, he felt his feet were tending to 
quiver.  When he walked on his heels in normal manner he felt 
a pulling sensation in his back.  The veteran declined to 
squat.  With regard to his lumbosacral region he stated that 
with lateral bending he felt pain bilaterally, greater on the 
right side.  He could bend to 12 degrees bilaterally.  He 
began experiencing pain on forward flexion at 30 degrees and 
extension became painful at 10 degrees.  The veteran stated 
he had chronic persistent pain with acute exacerbations by 
certain maneuvers.  No complaints or findings of pain 
localized to the thoracic spine were reported or identified.  
On examination of the cervical spine he noted pain at 10 
degrees extension.  Lateral bending was 15 degrees 
bilaterally and the veteran felt his neck catch.  The range 
of forward flexion and rotation was normal in the cervical 
spine.  Deep tendon reflexes were two plus in the upper 
extremities.  Deep tendon reflexes were not assessed in the 
patellar region because the veteran stated he was unable to 
tolerate the pain produced by a reflex hammer.  His right 
toes were cold to touch with normal movement.  Range of 
motion in the ankles was 20 degrees each of plantar and dorsi 
flexion on the right side and 30 degrees of plantar and 
dorsiflexion on the left side.  Range of motion of the 
shoulders was 140 degrees on the right and 110 degrees, on 
the left, limited by pain.  The veteran was unable to rotate 
the left shoulder with the elbow flexed and unable to place 
his arm behind his back on the left side.  Pronation and 
supination of the shoulders was intact, bilaterally.  On 
examination of the hips the veteran was able to abduct to 40 
degrees on each side.  Bilateral adduction was to 20 degrees 
at which point he experienced pain in the groin.  Extension 
of the hips was 10 degrees on the left and 20 degrees on the 
right.  The examiner indicated that with his knees the 
veteran forced flexion to 140 degrees although his comfort 
level was limited 100 degrees.  On the left he flexed to 90 
degrees.  He had full extension bilaterally.  There was a 
healed incision lateral to the patella on the left knee.  
Mid-thigh measurements were 57 centimeters on the right and 
59 centimeters on the left.  He had a 5 centimeters 
indentation in the muscle of the right mid-thigh, in the 
lateral aspect.  The veteran had obvious varicose veins from 
the left groin to the left ankle which were considered 
significant.  Neurologic evaluation disclosed that cranial 
nerves II through XII were grossly intact, with no gross 
motor or sensory deficits, although he had intermittent 
sensory loss. No paralysis was noted on examination.  With 
regard to psychiatric evaluation the veteran was alert, and 
oriented.  His speech was clear, coherent, relevant and goal 
directed.  He had a normal stream of thought and bright 
affect.

Diagnostic and clinical test results included normal 
urinalysis, antinuclear antibody - negative, rheumatoid 
factor - negative, prostate-specific antigen (PSA)- 0.68, E7 
- L1 all normal, except for mild elevation in serum glutamic 
pyruvic transaminase of 50, of unclear etiology, 
sedimentation rate was 1.  Ultrasound of the abdomen, pelvis 
and retroperitoneal region demonstrated normal appearing 
gallbladder, liver, biliary tree and right kidney.  No 
pelvocaliectasis was identified. Mild distended images of the 
bladder were obtained.  There were no musocal abnormalities.  
The prostate measured 3.5 centimeters by 2.6 centimeters.  
The abdominal aorta tapered normally within the abdomen and 
pelvis.  There was no aneurysm.  All organs appeared normal.  
Ultrasound of the scrotum showed testicles with normal 
appearance, with no masses or lesions identified.  There was 
an epididymis cyst versus spermatocele with the right 
epididymis and varicocele to the left.  Upper 
gastrointestinal series was normal.  The esophagus exhibited 
normal course and distentionability.  No hiatal hernia was 
demonstrated on examination.  It was noted that on barium 
swallow in April 1994 a hiatal hernia was suggested.  Minimal 
degenerative changes were noted per x-ray evaluation of the 
left knee.  Right knee x-rays were normal as were lumbosacral 
x-rays.  X-rays of the cervical spine showed mild, 
degenerative changes.  Additional laboratory tests conducted 
ten days after the original blood work indicated negative 
rheumatoid factor, PSA - 0.67, E7-L1 essentially normal with 
SGTP at 52, with 40 considered high normal, and sedimentation 
rate was 2.

The examiner noted that a magnetic resonance imaging 
spectroscopy (MRI) of the cervical spine conducted in 
September 1997 showed suggestions of some mild uncinate 
process hypertrophy causing mild neural foraminal stenosis on 
the right at the C4-C5 level, which was considered a doubtful 
finding.  The study was otherwise negative, with no other 
evidence of stenosis.  An MRI of the thoracic spine showed a 
normal study and no change from a prior examination in March 
1990.  On MRI of the lumbar spine, vertebral alignment was 
normal, bony structures and vertebral discs were normal.  
There were no disc herniations, bony spinal canal, normal 
diameter, or intrathecal abnormalities evident.  MRI of the 
left knee disclosed that the lateral joint compartment was 
stressed and narrowed.  The medial meniscus was normal, and 
the collateral and cruciate ligaments were intact with no 
abnormal thickening or signal visible.  Patellofemoral 
articulation was unremarkable, with no burning or soft tissue 
signal visible.  The impression of the lumbar and left knee 
MRI's was normal lumbar spine and post lateral meniscectomy 
changes of the left knee with appropriate narrowing of the 
lateral joint space.

The October 1997 VA examiner's diagnoses included the 
following:  1. Ventral hernia; 2. Epididymal cysts versus 
varicocele, to the right epididymis and varicocele to the 
left, per ultrasound; 3. Varicosities extending from the 
level of the groin to the ankle on the left; 4. Per patient 
report, fibrotic scar to bladder, with normal ultrasound 
evaluation September 1997; 5. Normal lumbar spine; 6. Post 
lateral meniscectomy changes of the left knee, with narrowing 
of the lateral joint space, per MRI, September 1997; 7. MRI 
of the cervical spine, suggestion of mild neural foraminal 
stenosis on the right, at the C4-C5 level correlation with 
well-positioned oblique films of the cervical spine would 
better demonstrate the degree of bony neural foraminal 
stenosis present.  The mild uncinate process hypertrophy at 
the C4-C5 level is likely a result of sclerosis or 
degenerative change, secondary to trauma remotely; 8. 
Complains of costochondral separation of the left anterior 
chest, remotely; 9. Per patient report, partial dislocation 
of the left shoulder; 10. Per patient report, history of left 
rib fractures; 11. Per patient report, soft tissue damage to 
his sternoclavicular joint with interarticular injections 
through the clavicular region, historically; 12. History of 
hemorrhagica peptic ulcer; 13. Per patient report, hiatal 
hernia, suggested on barium swallow April 1994, ruled out on 
upper GI series, September 1997; 14. Complaints of chronic 
prostatitis; 15. Intermittent paresthesias of the distal 
extremities; 16. Nocturia of unclear etiology; 17. Right knee 
instability per patient report; 18. Intermittent swelling of 
the right knee, with normal x-rays of the right knee in 
October 1997; 19. Dyspepsia; 20. Complaints of minor 
convulsive activity, where he has a jerking sensation without 
loss of consciousness and pain syndrome to the thorax from 
posterior as well as anterior; and 21. Paralysis of three 
toes on the right foot, not noted on today's examination.

Following thorough review of the medical record the examiner 
commented that some of the veteran's complaints may be well 
explained by the prior injuries and the well documented left 
knee surgery.  It was also considered that he had numerous 
complaints which resulted from casual comments made by 
clinicians, such as he might have fractured ribs, interpreted 
by the veteran to mean he had fractured ribs despite a normal 
x-ray.  Additionally, clinicians sometimes spoke of 
compressions of nerves, speaking of the intercostal nerves 
which transverse the underside of each rib in a groove, which 
was interpreted by the veteran as nerve compression at 
various levels of the spine.  With regard to the veteran's 
February 1996 letter stating that he had seven compressed 
disks, and a similar statement that he had 7, 8, and 9 
malalignment, the examiner was unsure where the assertion 
came from, but noted that at hearing the veteran had said a 
doctor had indicated the malalignment.

When asked where the x-ray was the veteran had suggested that 
it must have been lifted from his file.  However, the October 
1997 VA examiner indicated a review of the record did not 
suggest that the reports of any recommended x-rays were 
missing.  The VA examiner felt that many of the veteran's 
previous examiners had likely suggested possible etiologies 
of complaints, pending formal evaluation by the radiologist, 
and the interpretation by the radiologist did not match the 
presumptive diagnosis by the referring examiner.  In such 
instances she believed that the worse of the hypotheses were 
quoted later.  It was also noted that the veteran had stated 
in one of his letters that he had an abnormal 
electrocardiogram (EKG), apparently interpreting the 
"superior QRS axis" on his EKG as scar tissue on his heart 
which slowed his rhythm.  The examiner stated that if an EKG 
were explained that issue would be resolved.  The veteran was 
considered to have numerous complaints with an element of 
truth, but the data had been misconstrued and the veteran had 
become quite frustrated in the feeling that he had legitimate 
diagnoses that were being ignored, which may not always be 
the case.  It was noted that in 1995 there was an admission 
that the veteran was felt to have cholelithiasis and he was 
told by the examiner that he did not have multiple hernia as 
he felt he did.

In October 1997 the VA examiner would not rule out the 
possibility that the hiatal hernia had occurred at the time 
of the reported muscle strain resulting from his efforts to 
prevent a concrete slab from falling to the ground, although 
there was no documentation of his being seen acutely after 
the episode, it was considered possible that he sustained 
some of the injuries due to the severe strain of trying to 
prevent the concrete slab from falling on his distal 
extremities.  The complaint of a bladder rupture resulting 
from the severe strain injury, was considered unlikely, 
inasmuch as ruptures of overdistended bladders with crushing 
external trauma coming into the pelvis without, which are 
common in automobile accidents are usually associated with 
pelvic fracture.  There was no history of a crushing external 
force and the Valsalva maneuver alone would be unlikely to 
account for such a pressure shift within the abdomen that 
would result in rupture of the bladder per se, as suggested 
by the veteran's statements of the bladder rupturing.  This 
issue was considered to have developed as a result of the 
Intravenous pyelogram (IVP) and the retrograde study which 
showed a scar to the left bladder wall.  The veteran had been 
told that it could have been from prior trauma or chronic 
cystitis.  Treatment for minor lacerations may require only 
catheter drainage for 7 to 10 days with good healing and no 
sequale.  Accordingly, the examiner could not explain the 
scar or the likely mechanism of injury, but felt it was 
unlikely that the injury occurred as described by the 
veteran.

The VA examiner found no reports of rib fracture, but the 
intercostal neuralgia seemed to be a plausible explanation 
for the veteran's chronic pain.  The veteran had multiple 
pain syndromes with healthy appearance and healthy studies.  
The examiner noted that a very thorough investigative effort 
had been conducted by VA, with many studies completed and 
more planned at the time of the examination in October 1997.

In an addendum to the examination report dated in November 
1997, the examiner related the results of additional studies 
to include MRI of the right knee disclosing no internal 
derangement; MRI of the pelvis with no evidence of fracture 
of avascular necrosis in the hips, no evidence of joint 
effusion or bone destruction within the pelvis, and no 
specific changes within the prostate; MRI of the upper 
extremity and the left shoulder, mild truncation of the 
anterior glenoid labrum, some degree of degenerative change 
at the acromioclavicular joint, no abnormal bone signal was 
identified, with no convincing evidence of a full-thickness 
rotator cuff tear; EKG which was normal, bone scan revealing 
findings considered to be benign; x-rays of the right ankle, 
left hip, feet, and left shoulder, negative for fracture or 
dislocation and x-rays of the cervical spine, negative for 
fracture or dislocation, strengthened cervical curvature from 
either patient's position or muscle spasm and lower cervical 
spine x-rays considered normal.  Additional assessments noted 
at the time of the addendum were left knee x-rays with 
minimal degenerative change, and minimal degenerative change 
at the acromioclavicular joint, per MRI evaluation.

In September 1998, Dr. Martin submitted an addendum to his 
earlier report, at the request of the veteran.  In this 
addendum, he indicated that he had seen the veteran for 
individual psychotherapy on four occasions since the time of 
the initial June 1995 evaluation.  Dr. Martin stated that 
through therapy, relaxation techniques, exercise, and 
stretching the veteran had been able to reduce some of his 
anger and frustration.  However, he noted that despite the 
veteran's reportedly reduced anger and hostility, he remained 
"completely preoccupied with his somatic complaints and 
concerns."  Dr. Martin concluded that the veteran continued 
to suffer from somatization disorder which completely 
dominated his conscious life.

In February 1999, the veteran again underwent a VA mental 
disorders examination.  At that time, the examiner indicated 
that while the veteran's claims file had not been made 
available to her, she had reviewed the veteran's old hospital 
records, including previous mental disorders examination 
reports, which she recounted in some detail.  At the time of 
the present examination, the examiner noted that the veteran 
had been married for 15 years, and had worked full-time at 
the same job for the U.S. Postal Service for 12 years.  On 
mental status examination, the veteran was neatly groomed and 
appropriately dressed.  His behavior was stated to be 
marginal.  His speech was coherent, relevant, and delivered 
at a regular rate, and his thoughts were goal-oriented.  He 
denied any suicidal or homicidal ideation, hallucinations, or 
delusions.  His affect was appropriate, and his mood was 
cheerful.  His cognitive functions were grossly preserved.  
The examiner rendered an Axis I diagnosis of somatization 
disorder, and assigned a GAF score of 64 currently, 68 for 
the past year.

The veteran underwent yet another VA mental disorders 
examination in April 2000, conducted by the same examiner who 
had conducted the February 1999 mental disorders examination.  
At that time, the examiner indicated that she had reviewed 
the veteran's claims file, and set forth previous examination 
and outpatient treatment findings in detail.  She again noted 
that the veteran had been married for 16 years and was 
employed full-time as a postmaster, with 13 years service.  
He indicated that he went to work every day, then upon 
returning took out the garbage, gardened, layed on the couch, 
and took care of activities of daily living.  He indicated 
that he went to church once per month, and that he was a 
member of the VA Club but did not attend meetings.  The 
veteran again complained of extensive physical problems, and 
insisted that he was angry at the system for not addressing 
them.  On mental status examination, the examiner noted 
essentially the same findings as previously, including 
marginal behavior, no hallucinations or delusions, 
appropriate affect, angry mood, and preserved cognitive 
functions.  Following this examination, the examiner rendered 
an Axis I diagnosis of somatization disorder, and again 
assigned a current GAF of 64, with a GAF of 68 for the 
previous year.  She then commented that "Global Assessment 
of Function scores of multiple somatic symptoms and concerns 
are mild-to-moderate level.  He is still able to maintain 
meaningful interpersonal relationships, even with some 
difficulty he is maintaining psychosocial status."

I.  Service connection claims lacking medical evidence of a 
current disability

With regard to several of the veteran's service connection 
claims, the Board finds that the evidence reveals no current 
diagnosis of the chronic disability alleged.  In this regard, 
the Board observes that, pursuant to VA regulations, service 
connection generally requires medical evidence of a current 
disability.  See Epps, supra; Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Heuer, supra and Grottveit, both supra; 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In the absence of medical evidence of currently diagnosed 
disorders, the claims for service connection for residuals of 
a bladder injury, flat feet, hypertension, rupture and strain 
of the left testicle, residuals of a muscle strain and 
cartilage injury of the stomach, heart and chest, and 
residuals of broken ribs must all be denied.

In this regard, it is noted that the veteran is not shown to 
have a chronic disorder associated with residuals of a 
bladder injury.  A small fibrotic scar was visible at the 
left side of the bladder on retro cystogram and intravenous 
pyelogram in September 1980.  However, despite the veteran's 
reports of recurrent bladder infections and "multiple war 
injuries" to the bladder, studies conducted by VA in April 
1996, as well as ultrasound conducted in 1997 indicated that 
the veteran had a normal bladder.  No current residual 
disability has been demonstrated.

Additionally, the VA examiner in October 1997 commented that 
the complaint of a bladder rupture resulting from the severe 
strain injury, was considered unlikely, inasmuch as ruptures 
of overdistended bladders with crushing external trauma 
coming into the pelvis are usually associated with pelvic 
fracture.  There was no history of a crushing external force 
and the Valsalva maneuver alone would be unlikely to account 
for such a pressure shift within the abdomen that would 
result in rupture of the bladder per se, as suggested by the 
veteran's statements of the bladder rupturing.

Similarly, although the veteran was treated for arch pain 
during service and issued arch supports, the disorders noted 
at that time were shin splints and tibial stress syndrome.  
Additionally, no abnormalities of the lower extremities were 
found on clinical evaluation at the time of his physical 
examination on separation from service.  The record is devoid 
of medical evidence or diagnosis of flat feet in service.

Further, the veteran has twice testified that he has never 
had a diagnosis of hypertension and no such diagnosis, or 
pattern of related findings is reflected by the medical 
evidence of record.  As cited above, VA examiners in 1988 and 
more recently, in 1997, specifically noted that the veteran 
had no hypertension.

The medical evidence pertaining to complaints referable to 
the left testicle do not demonstrate the claimed rupture 
and/or strain.  Rather, ultrasound examination in November 
1997 showed that the testicles were normal in appearance with 
no masses or lesions.

The medical record is completely devoid of reference to 
muscle strain or cartilage injury related to the veteran's 
heart, or cartilage injury related to the stomach.  Nor is 
there any evidence of a currently diagnosed disorder 
manifested by residuals of muscle strain of the abdomen.  
Service medical records show that in July 1979 the veteran 
complained of low back pain radiating into his abdominal 
area.  The assessment at that time was myofascial injury.  In 
August 1979 the veteran was seen for abdominal pain following 
an automobile accident, which was considered to probably be 
musculoskeletal pain.  Although additional complaints related 
to the abdomen were noted during service, no further 
assessment related to muscle injury was noted.  The veteran 
voiced no pertinent complaints at the time of separation from 
service, and no related abnormalities were noted on clinical 
evaluation. When the veteran complained of pain and spasms in 
multiple areas, to include the abdomen, in May 1992, the 
assessment was psychosomatic disorder.  Subsequently, 
abdominal complaints were attributed to disorders such as 
gastritis, possible GERD, and gall bladder disease.  
Following an extensive work up in March 1995, the veteran was 
advised that he did not have any evidence of multiple hernias 
throughout his abdomen, which he had complained of 
frequently. 

In regard to service connection for residuals of muscle 
strain and cartilage injury to the chest we note that there 
was a finding of dorsal myositis in service, and service 
connection for chronic strain of the dorsal segment of the 
spine has been granted, but no current objective, organic 
disorder of the chest has been linked to the finding in 
service.  The Board notes the statement of the VA 
anesthesiologist in January 1997 that the veteran reported 
chronic total body pain which was in some ways consistent 
with fibromyositis, but the examiner did not enter any 
specific diagnosis and noted that there were no therapeutic 
or diagnostic blocks to offer to the veteran.  While the 
record reflects the veteran's reported complaints of pain 
since service, actual residual muscle strain and cartilage 
injury to the chest has not been demonstrated.  The Board 
also notes the repeated physical examinations over the years 
when the veteran's complaints were considered, but objective 
physical disability was not demonstrated.

The record is also devoid of objective medical evidence of 
rib fractures.  Service medical records dated in August 1979 
reflect an impression of intercostal nerve compression 
syndrome involving the left fifth and sixth intercostal 
nerves, possibly due to rib fracture.  At that time x-rays of 
the left ribs were negative studies.  Although the veteran 
reported a history of fractured or cracked ribs on multiple 
occasions, additional x-rays conducted in 1995 disclosed no 
evidence of the claimed condition.  In November 1997 the VA 
examiner commented that apparently the veteran had 
interpreted remarks by his physicians such as possible 
fractured ribs to mean that he actually had fractured ribs 
despite follow-up with a normal x-ray.  The examiner noted 
that she had found no reports of a rib fracture in the 
record.

As a claim for service connection requires, at a minimum, 
medical evidence of a current disability, the veteran's 
claims for service connection for residuals of a bladder 
injury, flat feet, hypertension, rupture and strain of the 
left testicle, residuals of a muscle strain and cartilage 
injury of the stomach, heart and chest, and residuals of 
broken ribs must all be denied.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The Board further finds that, 
absent medical evidence that indicates that the veteran 
currently suffers from any these claimed disorders, a remand 
for a medical opinion relating these claimed current 
disorders to service is not required, since there is no 
evidence of a current disorder for which a nexus, or link, to 
service could potentially be established.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit to flowing to the veteran are to be avoided).

II.  Service connection claims lacking competent evidence
of a nexus and evidence of inservice incurrence

The veteran claims that he has a chronic disorder of the 
gastrointestinal bulb which is related to service.  The 
evidence shows that during service in September 1980, 
fluoroscopic examination disclosed a deformed duodenal bulb 
considered to be possibly due to a previous ulcer, with no 
evidence of an ulcer at that time.  No actual 
gastrointestinal bulb disorder was diagnosed.  Subsequent to 
service no positive findings related to the duodenal bulb and 
no objective indication of duodenal ulcer were recorded until 
January 1997, more than 16 years after service.  This is 
despite multiple upper GI series examinations during the 
intervening period which showed the veteran's 
gastrointestinal bulb to be normal.  Inasmuch as the veteran 
is not qualified to offer evidence of medical causation, 
Espiritu, his assertions do not provided the requisite nexus 
evidence.  In the absence of evidence of a continuity of 
symptomatology following service, or competent medical 
evidence of a nexus between the duodenal ulcer noted in 
January 1997, and any finding or injury during service, the 
service connection claim is not plausible.  Further, the 
Board finds that a remand for a medical nexus opinion would 
serve no useful purpose, as there is no inservice evidence of 
a gastrointestinal bulb disorder to which an examiner could 
potentially link any current disability.

Similarly, the veteran has provided no medical evidence in 
support of his claim that there was an etiological 
relationship between chronic prostatitis, which was first 
reflected in medical records dated more than four years after 
separation from service, and urinary complaints noted in 
service with a contemporaneous normal prostate examination.  
In fact the treating physician indicated that prostatitis was 
most likely brought on by a recent strenuous injury.  Once 
again, the Board finds that a remand for a medical nexus 
opinion would serve no useful purpose, as there is no 
inservice evidence of prostatitis to which an examiner could 
potentially link any current disability.

On review of the merits of the claim for service connection 
for hiatal hernia, the Board notes that the only reference to 
the condition in the service medical records was a 
fluoroscopic examination in September 1980 indicating that 
the disorder was not present.  The earliest evidence of 
hiatal hernia appeared in medical records in the 1990's, more 
than 10 years after active service, with negative results on 
multiple upper GI series during the intervening period.  An 
esophogram conducted by VA in November 1994, revealed a small 
sliding hiatal hernia which was also indicated on a private 
gastroscopy in January 1997.  The most recent upper GI series 
conducted in October 1997 indicated that the presence of 
hiatal hernia was ruled out at that time.  Although the VA 
examiner stated in 1997 that it could not be ruled out that 
an hiatal hernia had occurred during the reported muscle 
strain in service, in view of the negative history of hiatal 
hernia in service, and the absence of any related clinical 
findings for more than 10 years after separation, and the 
current negative findings the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hiatal hernia.  Once again, the 
Board finds that a remand for a medical nexus opinion would 
serve no useful purpose, as there is no inservice evidence of 
a hiatal hernia to which an examiner could potentially link 
any current disability.

The claim for service connection for varicose veins also 
fails the test of plausibility in the absence of evidence of 
a medical nexus between the current disorder and active 
service.  Service medical records reveal no findings, or 
diagnosis related to varicose veins and VA examination for 
varicosities was negative in November 1987.  The earliest 
medical findings of varicosities, described as minimal, are 
dated in June 1992, many years after service, and the record 
reveals no medical opinion to support the veteran's 
contention of a causal relationship to the injuries he 
reportedly sustained in service.  Once again, the Board finds 
that a remand for a medical nexus opinion would serve no 
useful purpose, as there is no inservice evidence of varicose 
veins to which an examiner could potentially link any current 
disability.

With regard to the claimed left leg and groin disability, the 
Board notes that service medical records are negative for 
related complaints, findings, or diagnosis.  The earliest 
reference to related symptoms, mild tenderness of the 
epididymis, was noted in 1984, nearly four years after 
separation from service.  Left varicocele was first noted in 
the medical record in 1992.  Inasmuch as the veteran has not 
presented any objective evidence or medical opinion to 
support his suggestion that left varicocele was causally 
related to an injury in service, a plausible service 
connection claim has not been presented in that regard.  As 
was the case previously, the Board finds that a remand for a 
medical nexus opinion would serve no useful purpose, as there 
is no inservice evidence of a left leg and groin disability 
to which an examiner could potentially link any current 
disability.


ORDER

Service connection for an upper gastrointestinal bulb 
disorder is denied.

Service connection for chronic prostatitis is denied.

Service connection for residuals of a bladder injury is 
denied.

Service connection for flat feet is denied.

Service connection for hypertension is denied.

Service connection for rupture and strain of the left 
testicle is denied.

Service connection for residuals of a muscle strain and 
cartilage injury of the stomach, heart and chest is denied.

Service connection for hiatal hernia is denied.

Service connection for a left leg and groin disability, to 
include varicose veins, is denied.

Service connection for residuals of broken ribs is denied.


REMAND

As noted above, VA has received additional evidence 
potentially relevant to the veteran's claims of entitlement 
to service connection for a circulatory disorder of the legs 
and feet, entitlement to service connection for rheumatoid 
arthritis, entitlement to service connection for nonarticular 
rheumatism, fibrositis and fibromyositis, entitlement to 
service connection for ankylosing spondylitis, entitlement to 
an increased rating for a left knee disability, currently 
evaluated as 10 percent disabling, entitlement to an 
increased rating for chronic strain of the dorsal segment of 
the spine, currently evaluated as 10 percent disabling, and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder since the time of issuance of the most recent March 
1998 SSOC for these issues, as well as additional evidence 
relevant to the veteran's claim of entitlement to an initial 
disability rating in excess of 10 percent for somatization 
disorder since the time of issuance of the most recent 
September 2000 SOC for this  issue.  The RO has not had the 
opportunity to readjudicate these issues on appeal with 
consideration of this additional evidence.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  A remand to the RO 
for initial consideration of this new evidence is required.  
38 C.F.R. § 19.31 (2002); see also 38 U.S.C.A. § 7105(d) 
(West 2002).

Under the circumstances of this case, the Board finds that 
additional adjudication by the RO is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

The RO should readjudicate the veteran's 
claims of entitlement to service 
connection for a circulatory disorder of 
the legs and feet, entitlement to service 
connection for rheumatoid arthritis, 
entitlement to service connection for 
nonarticular rheumatism, fibrositis and 
fibromyositis, entitlement to service 
connection for ankylosing spondylitis, 
entitlement to an increased rating for a 
left knee disability, currently evaluated 
as 10 percent disabling, entitlement to an 
increased rating for chronic strain of the 
dorsal segment of the spine, currently 
evaluated as 10 percent disabling, and 
whether new and material evidence has been 
submitted to reopen a claim for service 
connection for a left shoulder disorder, 
with due consideration given to any new 
evidence received since the time of the 
most recent March 1998 SSOC issued for 
these claims.  The RO should also 
readjudicate his claim of entitlement to 
an initial disability rating in excess of 
10 percent for somatization disorder, with 
due consideration given to any new 
evidence received since the time of the 
most recent September 2000 SOC issued for 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a new SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

